 

 

 

 

 

CONNECTICUT NATURAL GAS CORPORATION

EMPLOYEE SAVINGS PLAN



AS AMENDED AND RESTATED



(Effective except where otherwise indicated as of January 1, 2000)

 

CONNECTICUT NATURAL GAS CORPORATION

EMPLOYEE SAVINGS PLAN



AS AMENDED AND RESTATED

TABLE OF CONTENTS

   

Page

Section 1

PURPOSE OF PLAN

1

Section 2

DEFINITIONS

1

Section 3

ELIGIBILITY AND PARTICIPATION

15

Section 4

SALARY REDUCTION AND EMPLOYEE CONTRIBUTIONS; TESTING; ROLLOVER CONTRIBUTIONS

17

Section 5

MATCHING CONTRIBUTIONS BY THE COMPANY

33

Section 6

LIMITATION ON CONTRIBUTIONS

34

Section 7

INVESTMENT OF CONTRIBUTIONS

40

Section 8

ACCOUNTS AND PARTICIPANTS

43

Section 9

VESTING OF INTERESTS

45

Section 10

DISTRIBUTION OF ACCOUNTS

47

Section 11

WITHDRAWAL BY A PARTICIPANT

52

Section 12

ADMINISTRATION

58

Section 13

TRUST AGREEMENT

62

Section 14

FIDUCIARY RESPONSIBILITIES

62

Section 15

TERMINATION OR AMENDMENT OF PLAN

64

Section 16

GENERAL PROVISIONS

67

Section 17

TOP-HEAVY PLAN REQUIREMENTS

69

 

CONNECTICUT NATURAL GAS CORPORATION
EMPLOYEE SAVINGS PLAN

AS AMENDED AND RESTATED

(Effective except where otherwise indicated as of January 1, 2000)


Section 1

PURPOSE OF PLAN

1.01 The Connecticut Natural Gas Corporation (hereafter called "CNG") Employee
Savings Plan (the "Plan") is designed to (i) encourage and assist eligible
employees in a long-range program of savings, and (ii) enable them to acquire
ownership of Common Stock as herein defined. The participating employees may use
this Plan as a means of adding to their retirement income, although the Plan
permits earlier withdrawals.

1.02 This document amends and restates, effective except where otherwise
indicated as of January 1, 2000, the Plan which was originally adopted on June
30, 1980. The provisions of the Plan, as so amended and restated, are effective
in respect of Plan Years, as herein defined, beginning on or after January 1,
2000. Any provisions of the amended and restated Plan that are effective prior
to January 1, 2000 shall be deemed to amend as of the applicable effective dates
the corresponding provisions of the Plan as in effect before this amendment and
restatement.

Section 2
DEFINITIONS

2.01 "Account" shall mean the account established and maintained for each
Participant's share of contributions made to the Plan, and earnings thereon, and
such term shall include the various subaccounts contemplated by Section 8, which
subaccounts are sometimes referred to as "sources of money."

2.01A "Affiliate" shall mean any member of a controlled group of corporations
(as defined in Section 414(b) of the Code) of which CNG a member, any member of
a group of trades or businesses which are under common control (as defined in
Section 414(c) of the Code) of which CNG is a member, any member of an
affiliated service group (as defined in Section 414(m) of the Code) of which CNG
is a member, and any other organization deemed to be affiliated with CNG under
Section 414(o) of the Code. Any entity, however, shall be considered an
Affiliate hereunder only during the period it is or was such a member or
affiliated organization.

Following the consummation of the merger of CTG Resources, Inc. with and into
Oak Merger Co. pursuant to the Agreement and Plan of Merger, dated as of June
29, 1999, by and among CTG Resources, Inc., Energy East Corporation ("EEC") and
Oak Merger Co., EEC will be the common parent of an "affiliated group" (the "EEC
Group") within the meaning of Section 1504 of the Code of which CNG is a member
and EEC will be an Affiliate of CNG. Anything to the contrary notwithstanding,
the Plan shall be interpreted and administered at all times in accordance with
the terms of the Code and the Employee Retirement Income Security Act of 1974,
as amended ("ERISA"), as applicable to the EEC Group and those members thereof
which are Affiliates.

2.02 "Anniversary Date" shall mean the last day of December of any year.

2.03 "Beneficiary" shall mean the beneficiary or beneficiaries entitled to the
Benefits upon the death of a Participant, as designated by the Participant by
written designation on file with the Committee, of if no such designation shall
be on file, the Participant shall be conclusively deemed to have so designated
his surviving spouse, if any, and if none, his living issue equally, per
stirpes, and if none, his estate. Notwithstanding the foregoing, in the event of
the death of a Participant who has at least one Hour of Service under the Plan
or at least one hour of paid leave on or after August 23, 1984, his Account
shall be paid to his surviving spouse, unless (1) the spouse of the Participant
consents in writing to a different designation of Beneficiary (including any
class of beneficiaries or contingent beneficiaries), the spouse's consent
acknowledges the effect of such election, and such election is witnessed by a
Plan representative or a notary public; or (2) the Participant does not have a
spouse at the time of his death. Any consent by a Participant's spouse shall
only be effective with respect to that spouse.

2.04 "Benefits" shall mean the distributions provided for herein to each
Participant, or to his Beneficiary.

2.05 "Board of Directors" shall mean the Board of Directors of CNG.

2.05A "Change in Control" shall mean (i) the acquisition by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act")) (a "Person")
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of either 1) the then outstanding shares of common
stock of the Corporation (the "Outstanding Common Stock") or 2) the combined
voting power of the then outstanding voting securities of the Corporation
entitled to vote generally in the election of directors (the "Outstanding Voting
Securities"); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change of Control: 1) any
acquisition directly from the Corporation, 2) any acquisition by the
Corporation, 3) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Corporation or any corporation controlled by the
Corporation or 4) any acquisition by any corporation pursuant to a transaction
which complies with clauses 1), 2) and 3) of subsection (iii) of this Section
2.05A; or (ii) Individuals who, as of January 1, 2000, constitute the Board of
Directors (the "Incumbent Board") cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to January 1, 2000 whose election, or nomination
for election by the Corporation's shareholders, was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors; or (iii) Consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Corporation (a "Business Combination"), in each case, unless,
following such Business Combination, 1) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Common Stock and Outstanding Voting Securities immediately prior to
such Business Combination beneficially own, directly or indirectly, more than
50% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Corporation or all or
substantially all of the Corporation's assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Common Stock
and Outstanding Voting Securities, as the case may be, 2) no Person (excluding
any corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Corporation or any related corporation or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and 3) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board of Directors, providing for
such Business Combination; or (iv) Approval by the shareholders of the
Corporation of a complete liquidation or dissolution of the Corporation.
Following the effective date of the Agreement and Plan of Exchange, pursuant to
which outstanding shares of CNG common stock were exchanged for shares of the
common stock of CTG Resources, Inc., the term 'Corporation,' as used in this
Section 2.05A, shall mean CTG Resources, Inc., or any successor thereto. As used
in this Section 2.05A, the terms "Incumbent Board" or "Board of Directors" are
intended to refer to the Board of Directors of CTG Resources, Inc.

2.06 "Code" shall mean the internal Revenue Code of 1986, as amended from time
to time, and as interpreted from time to time by any regulations issued pursuant
thereto, and references to any section thereof shall be deemed to refer to the
like section of any subsequent federal Internal Revenue law.

2.07 "Committee" shall mean the Administrative Committee described in Section
12.

2.07A "Common Stock" shall mean (i) prior to the consummation of the merger of
CTG Resources, Inc. with and into Oak Merger Co. pursuant to the Agreement and
Plan of Merger, dated as of June 29, 1999, by and among CTG Resources, Inc.,
Energy East Corporation and Oak Merger Co., the common stock of CTG Resources,
Inc., and (ii) on and after the date of the consummation of such merger, the
common stock of Energy East Corporation or its successor or successors.

2.08 "Company" shall mean CNG, and any Affiliate (or any division of CNG or its
Affiliates) which, with the consent of CNG, shall adopt this Plan for its
employees.

2.09 "Compensation" shall mean:

(a) the basic regular remuneration in the form of salary or wages paid to an
Employee for services rendered to the Company, increased by the amount set aside
by the Company under salary reduction agreement with such Employee for
contribution to this Plan or under a cafeteria plan as described in Section 125
of the Code, and excluding commissions, bonuses, pay for overtime or special
pay, the Company's cost for any public or private employee benefit plan
including this Plan and any other form of additional compensation. Effective
July 1, 1999, however, "Compensation" shall include commissions.

(b) When "Net Compensation" is referred to herein, it shall mean such basic
regular remuneration without any increase on account of amounts set aside under
any salary reduction agreement.

(c) In addition to other applicable limitations set forth in the Plan, and
notwithstanding any other provision of the Plan to the contrary, for Plan Years
beginning on or after January 1, 1997, the annual Compensation of each Employee
taken into account under the Plan shall not exceed the OBRA '93 annual
compensation limit. The OBRA '93 annual compensation limit is $150,000, as
adjusted by the Commissioner for increases in the cost of living in accordance
with Section 401(a) (17) (B) of the Code. The cost-of-living adjustment in
effect for a calendar year applies to any period, not exceeding 12 months, over
which compensation is determined (determination period) beginning in such
calendar year. If a determination period consists of fewer than 12 months, the
OBRA '93 annual compensation limit will be multiplied by a fraction, the
numerator of which is the number of months in the determination period, and the
denominator of which is 12. For Plan Years beginning on or after January 1,
1997, any reference in this Plan to the limitation under Section 401 (a) (17) of
the Code shall mean the OBRA '93 annual compensation limit set forth in this
provision.

2.10 "CNG Pension Plan" shall mean the CONNECTICUT NATURAL GAS CORPORATION
PENSION PLAN, as it may be amended hereafter.

2.11 "Continuous Service" shall mean the aggregate Periods of Employment by the
Company in any capacity which may not be disregarded under subsection (c) of
this Section and subject to the provisions of subsection (b) of this Section.

Continuous Service shall be measured in full years and completed months,
rounded, after termination of Continuous Service, to the nearest full month (16
or more days being deemed an additional month).

Continuous Service prior to January 1, 1978 shall be computed under the rules of
the CNG Pension Plan relating to Continuous Service as in effect from time to
time, including service under those rules for The Hartford Gas Company, The New
Britain Gas Light Company and The Greenwich Gas Company.

(a) Definitions. The terms used in this Section 2.11 shall have the following
meanings:

(i) Employment Commencement Date - the day on which a person first completes an
Hour of Service in any capacity for the Company.

(ii) Reemployment Commencement Date - the day on which a person formerly
employed by the Company again first completes an Hour of Service in any capacity
for the Company.

(iii) Severance from Service Date - the first to occur of

(A) the date of quit, discharge, retirement or death, and

(B) the first anniversary of the beginning date of a continuous period in which
a person employed by the Company in any capacity is absent from active
employment (with or without pay) other than for a cause set forth in (A).
Failure to return to active employment when due shall constitute a quit on that
date.

(iv) Period of Employment - the period of service from an Employment or
Reemployment Commencement Date to a Severance from Service Date.

(v) Period of Severance - the period of absence from service commencing on a
Severance from Service Date and ending on the day before the first Hour of
Service is completed after such severance.

(b) Temporary Absences.

(i) If a person employed by the Company quits, is discharged or retires, his
Continuous Service shall include any continuous period of less than twelve (12)
months during which he is absent from active employment by the Company, with or
without pay (a Period of Severance or other absence) within which less than
twelve (12) month period such person returns to active employment. If a person
employed by the Company is absent for any other reason (such as vacation, leave
of absence, lay-off, etc.), and then quits, is discharged or retires, the period
of time during which he may return and receive credit for Continuous Service
(for the period between the Severance from Service Date and the return) begins
on the Severance from Service Date and ends twelve (12) months after the first
day of absence. Continuous Service shall be preserved during any leave of
absence authorized by the Company in excess of twelve (12) months, and during
any lay-off (but not in excess of two (2) years from the date of initial
absence).

(ii) Requests for leaves of absence shall be dealt with by the Company on a
uniform, nondiscriminatory basis.

(iii) Military Service: Military service in the armed forces of the United
States or, effective on or after December 12, 1994, qualified military service
shall be deemed while reemployment rights are protected by law to be an
authorized leave of absence expiring with the expiration of such reemployment
rights. Furthermore, during any such period of military service or qualified
military service and thereafter while reemployment rights are so protected,
Continuous Service shall be counted to the extent required by such law,
including effective on or after December 12, 1994, Section 414(u) of the Code.
"Qualified military service" means any service in the uniformed services (as
defined in chapter 43 of the United States Code) by any individual if such
individual is entitled to reemployment rights under such chapter with respect to
such service.

(iv) Absence due to Disability: Continuous Service shall be preserved during any
period of disability.

Any period of disability during which a person receives sick leave in accordance
with the established sick leave policy of the Company (other than under the
Company's Long Term Disability Plan) shall be counted as Continuous Service. Any
other period of disability (including while a person is receiving benefits under
the Company's Long Term Disability Plan) shall be deemed to be authorized leave
of absence expiring upon recovery from disability, including the counting of
Continuous Service for the balance of the first twelve (12) months of any
disability.

As used in this clause (iv), disability shall mean the inability by reason of
physical or mental illness or injury to perform the normal duties of one's
employment by the Company or any other comparable employment. The Committee may,
no more frequently than once each three months, require an Employee to undergo a
physical examination at the Company's expense by a medical doctor, registered
nurse or paramedic selected by the Committee to verify the continuation of a
disability. If an Employee shall refuse to submit to such examinations, he will
be deemed to have quit.

(v) Change in Job Category: Any period during which a person is employed by CNG
or any of its Affiliates, but not as an Employee within the meaning of Section
2.14, shall be considered as Continuous Service to the extent it would have been
considered Continuous Service under the rules of this Section 2.11 had the
person been an Employee of the Company. Notwithstanding the preceding sentence,
any such period of employment with an Affiliate which has not adopted the Plan
will not be considered as Continuous Service for purposes of Section 5.01.

(vi) Less Than Full Time Employment: All periods of less than full time
employment will count as Continuous Service so long as there is no Severance
from Service Date.

(vii) If an individual is considered to be employed by the CNG or an Affiliate
pursuant to Section 414(n) of the Code, then he shall receive credit for
Continuous Service pursuant to this Section 2.11 as if he were employed by the
Company.

(viii) In the case of a person who is absent from employment for any period (1)
by reason of the pregnancy of the individual, (2) by reason of the birth of a
child of the individual, (3) by reason of the placement of a child with the
individual in connection with the adoption of such child by the individual, or
(4) for purposes of caring for such child for a period immediately following
such birth or placement, Continuous Service shall be preserved for a period of
twelve (12) months measured from the date which would otherwise constitute the
Severance from Service Date; provided that such period shall not be counted as
Continuous Service.

(c) Reinstatement of Service. Upon reemployment by the Company, the following
rules shall apply:

(i) Prior to beginning of vesting:

(1) In the event a person who had not attained any vested interest under Section
9.03 on his Severance from Service Date is reemployed after a period of absence
of less than a complete twelve (12) months or of lesser duration than his prior
Continuous Service, he shall be reinstated in his prior Continuous Service.

(2) In the event a person who had not attained any such vested interest on his
Severance from Service Date is reemployed after a period of absence of a
complete twelve (12) months duration and of equal or greater duration than his
prior Continuous Service, his prior Continuous Service shall be disregarded
unless, effective January 1, 1985, his period of absence is less than five (5)
years, in which case it shall not be disregarded.

(ii) After beginning of vesting: In the event a person who had attained any such
vested interest on his Severance from Service Date is reemployed at any time,
his Continuous Service shall be reinstated.

(d) The manner of determining Continuous Service hereunder shall be consistent
with the manner of so doing under the CNG Pension Plan, except that the special
rule set forth therein relating to the counting of service for vesting purposes
with G. Fox & Company (The May Company) shall not apply.

2.12 "Disability" or "Disabled" shall mean total and permanent disability within
the meaning of the CNG Pension Plan, and any final determination of disability
under said Plan of a Participant who is also a member of said Plan shall be
conclusive for purposes of this Plan and shall be binding upon the Company and
the Participant. Disability shall be determined without regard to any applicable
age requirement under the CNG Pension Plan.

2.13 "Effective Date" shall mean the effective date of this restatement, which
is January 1, 2000 unless otherwise indicated.

2.14 "Employee" shall mean any individual who is actively employed and
compensated by the Company and who is on the Management Payroll of the Company
or is subject to the Company Salary Administration Program. The term shall also
include any individual whose employment by the Company is subject to the terms
of a collective bargaining agreement between the Company and employee
representatives, but only if participation in the Plan is specifically provided
for in the collective bargaining agreement for said employees.

2.15 "Fiscal Year" shall mean the fiscal year of CNG.

2.16 "Highly Compensated Employee" shall mean with respect to any Plan Year
beginning on or after January 1, 1997, any individual who is a Highly
Compensated active Employee or Highly Compensated former Employee.

(a) A Highly Compensated active Employee includes any Employee who performs
service for the Company during the determination year and who, during the
look-back year, received compensation (as defined in Section 414(q)(4) of the
Code) from CNG and its Affiliates in excess of $80,000 (as adjusted pursuant to
Section 415(d) of the Code) and, if CNG elects application for such look-back
year by amending the Plan to provide that it has made such election, was a
member of the top-paid group for such look-back year. The term Highly
Compensated active Employee also includes Employees who are 5 percent owners (as
defined in Section 416(i)(1) of the Code) of CNG or any Affiliate at any time
during the look-back year or determination year.

(b) For this purpose, the determination year shall be the Plan Year. The
look-back year shall be the prior Plan Year.

(c) A Highly Compensated former Employee includes any Employee who separated
from service (or was deemed to have separated) prior to the determination year,
performs no service for the Company during the determination year, and was a
Highly Compensated active Employee as defined in the Plan for either the
separation year or any determination year ending on or after the Employee's 55th
birthday.

(d) The determination of who is a Highly Compensated Employee, including the
determinations of the number and identity of Employees in the top-paid group,
will be made in accordance with Section 414(q) of the Code and the regulations
thereunder.

2.17 "Hour of Service" shall mean:

(a) Each hour for which an Employee is paid, directly or indirectly, or entitled
to be paid by the Company:

(i) on account of services as an Employee;

(ii) on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including disability), layoff, jury
duty, military duty or leave of absence, provided that not more than 501 Hours
of Service shall be credited under this clause (ii) for any single continuous
period (whether or not such period occurs in a single computation period);

(iii) as a result of any award of back pay, without regard to mitigation of
damages;

(b) Each hour which an Employee would have normally been scheduled to work
during absence from service while in the Armed Services of the United States or,
effective on or after December 12, 1994, qualified military service (as defined
in Section 2.11(b)(iii)) and during such period as reemployment rights are
protected by law, but only if such Employee returns to service with the Company
within the time after discharge from the Armed Services or qualified military
service as reemployment rights are so protected; and

(c) Each hour for which an individual employed by CNG or any of its Affiliates
would have received credit for an Hour of Service under the preceding rules but
for the fact that he was employed in a job category not included in the
definition of Employee set forth in Section 2.14, and each hour for which an
individual would have received credit for an Hour of Service under such rules
but for the fact that, rather than being employed by the Company, he was an
employee of an Affiliate which had not adopted the Plan. If an individual is
considered to be employed by CNG or an Affiliate pursuant to Section 414(n) of
the Code, then he shall also receive credit for Hours of Service pursuant to
this Section 2.17 as if he were employed by CNG or an Affiliate, but he shall
not be entitled to participate.

(d) Each hour shall be credited for the computation period for which earned or
for which payment was made or awarded. No hour shall be credited more than once,
and hours worked at premium pay rates shall be counted the same as regular time
hours. In lieu of maintenance of actual Hours of Service records for all or any
class of individuals entitled to Hours of Service credit hereunder, credit may
be given for 45 Hours of Service for each week for which credit would be
required for at least one Hour of Service under this Section. Any uncertainties
regarding the crediting of hours shall be resolved in accordance with
regulations of the U.S. Department of Labor (currently Section 2530.200b-2 et.
seq.), where applicable, and in the absence of regulations, under uniform,
non-discriminatory practices adopted by the Committee.

2.18 "Normal Retirement Date" of each Participant shall mean the first day of
the calendar month next following the date he attains age 65.

2.19 "Participant" shall mean any eligible Employee who elects to make
contributions under the Plan. If an Employee is eligible to participate but does
not elect to have salary reduction contributions made on his behalf or to make
employee after-tax contributions, he shall nevertheless be considered to be a
Participant who is reducing zero percent (0%) of his salary or contributing zero
percent (0%) on an after-tax basis.

2.20 "Payroll Period" shall mean any period on account of which Compensation is
paid to a Participant.

2.21 "Plan Year" shall mean the fiscal period on which the records of the Plan
are maintained and shall be the twelve (12) month period ending with an
Anniversary Date.

2.22 "Trust" shall mean the Trust created by CNG for the purpose of receiving
and investing contributions to the Plan and income and gain therefrom, and
Trustee shall mean the trustee from time to time administering the Trust.

2.23 "Trust Fund" shall mean the assets of the Trust consisting of all
contributions thereto and earnings and gains thereon, net of investment losses
and net of expenses of the Trust not paid for by the Company, less amounts
withdrawn by or distributed to Participants or their Beneficiaries.

2.24 "Change Date" shall mean January 1, April 1, July 1 and October 1 of each
year.

2.25 "Valuation Date" shall mean the date as of which a Participant's Account is
valued hereunder, as determined in accordance with the provisions of Section 8.

2.26 Whenever the context requires, the masculine gender herein shall include
the feminine and the singular form shall include the plural.

Section 3
ELIGIBILITY AND PARTICIPATION

3.01 Each Employee shall be eligible to become a Participant hereunder on the
last to occur of the following:

(a) when he has been employed by CNG or an Affiliate one year or more;

(b) when he has completed 1,000 or more Hours of Service during the twelve (12)
months beginning on the day of his first Hour of Service, or if he does not
complete 1,000 or more Hours of Service during such twelve (12) months, when he
first completes 1,000 or more Hours of Service during any Plan Year beginning
after the day he completes his first Hour of Service;

(c) when he attains the age of twenty-one (21) years; and

(d) when he becomes an Employee within the meaning of Section 2.14.

(e) On and after July 1, 1999, each Employee (as defined in Section 2.14) who
has not previously met the service requirement for eligibility, as provided in
Section 3.01(a) and (b) above, shall be eligible to make salary reduction (CODA)
contributions and voluntary unmatched after tax contributions within the limits
prescribed under Section 4.01 of the Plan beginning with the last to occur of
(1) the first Payroll Period beginning on or after July 1, 1999, or (2) the
first Payroll Period beginning on or after the first day of the month following
the Employee's date of employment as an Employee, or (3) the first Payroll
Period beginning on or after the first day of the month following the Employee's
attainment of age twenty-one (21). Such individuals shall also be eligible to
make contributions by way of rollover or direct transfer in accordance with
Section 4.12 hereof. The provisions of the Plan regarding elections and changes
thereto applicable to Participants generally shall also apply to such
individuals. However, notwithstanding anything to the contrary in Section 5 or
elsewhere in the Plan, such Employees shall not be entitled to begin receiving
allocations of matching contributions until the time they are otherwise entitled
to participate in the Plan, determined in accordance with the provisions of this
Section 3.01 (other than this Section 3.01(e)) and Section 3.04.

3.02 Active participation in the Plan shall cease when the Participant ceases to
be an Employee. A rehired Employee who retains any Continuous Service from his
prior period of employment shall be eligible to resume active participation
hereunder on his date of rehire. Any other rehired Employee must again satisfy
the requirements of Section 3.01.

3.03 An Employee who is eligible may elect to participate in the Plan by
executing such authorization forms as shall be prescribed for that purpose by
the Company. Such forms shall consist generally of a salary reduction agreement
and a payroll deduction election to be executed and delivered to the Company
(which shall inform the Committee of such authorization and any changes therein
or suspensions thereof). The time or times within which an eligible Employee may
elect to participate in the Plan shall be governed by the applicable Plan
provisions relating thereto.

3.04 Unless otherwise provided by the Committee, participation in the Plan shall
commence (a) prior to July 1, 2000, as of the first full Payroll Period of the
month following the date upon which the Employee satisfies the requirements for
eligibility, provided that the Company has received the notice referred to in
Section 3.03 at least fifteen (15) days prior to the commencement of that
Payroll Period or (b) on and after July 1, 2000, as of the first full Payroll
Period practicable that begins on or after the beginning of the month following
the date upon which the Employee who has satisfied the requirements for
eligibility provides to the Company the notice referred to in Section 3.03. An
Employee who does not elect to participate when first eligible may elect to
participate (a) prior to July 1, 2000, as of the first full Payroll Period
coincident with or next following any subsequent Change Date, provided that the
Company has received the notice referred to in Section 3.03 at least fifteen
(15) days prior thereto, or (b) on and after July 1, 2000, as of the beginning
of the first full Payroll Period practicable after the Company has received the
notice referred to in Section 3.03.

Section 4
SALARY REDUCTION AND EMPLOYEE CONTRIBUTIONS;
TESTING; ROLLOVER CONTRIBUTIONS

4.01 Each Participant shall, by salary reduction agreement and payroll deduction
authorization, cause to be contributed to the Plan the amount that may be
authorized by him in the manner provided for by Section 3.03. Unless otherwise
permitted under rules prescribed by the Committee, the following limitations
shall apply to such contributions:

(a) Contributions (referred to as "CODA" contributions or "salary reduction"
contributions) may be made in whole percentage amounts of between 1% and 16% of
a Participant's Compensation. However, Participants who are entitled to at least
a 4 1/2% match under Section 5.01(b) shall be entitled to have CODA
contributions made at the 4 1/2% level.

(b) Voluntary unmatched after-tax contributions are permitted in whole
percentage amounts of between 1% and 10% of such Participant's Compensation. The
maximum amount of voluntary unmatched after-tax contributions which may be made
by payroll deduction on account of any calendar year shall be 10% of such
Participant's Compensation for such year, except that if the Company shall have
in effect for the same Participants more than one employee retirement plan which
is "qualified" under Section 401(a) of the Code, voluntary (unmatched)
contributions by a Participant during any year to all such plans including this
Plan shall not exceed ten percent (10%) of such Participant's Compensation for
such Year.

(c) Subject to the limits under Section 415 of the Code, the maximum amount of
such contributions which may be made on account of any calendar year shall be
the sum of the amounts allowed under paragraphs (a) and (b).

(d) Any contribution amounts shall be set as a whole percentage of the
Participant's Compensation; except that Participants who are eligible for at
least a 4-1/2% of Compensation match shall be entitled to have CODA
contributions made at the 4 1/2% level.

4.02 (a) The provisions of this Section 4.02(a) shall be applicable prior to
July 1, 2000. A Participant may change the amounts of his authorized salary
reduction and payroll deduction (within the limits specified in Section 4.01) as
of the first full Payroll Period coincident with or following a Change Date,
provided that the Company has received notice of such change at least fifteen
(15) days prior to the applicable Change Date. Unless otherwise prescribed by
the Committee, changes may be made on a quarterly basis as of the date specified
in the preceding sentence. A change in both authorized salary reduction and
payroll deduction amounts may be made at the same time. A Participant may
suspend his salary reduction and payroll deduction authorization at any time,
provided that at least fifteen (15) days prior written notice is given to the
Company. Such suspension shall be effective as of the beginning of the first
Payroll Period of the month coincident with or next following the expiration of
the fifteen (15) day notice period. Unless otherwise provided by the Committee,
a Participant who has suspended his contributions may re-enter the Plan as of
the first day of the first full Payroll Period coincident with or next following
a subsequent Change Date, provided that the suspension has been in effect for a
period of at least three (3) months on that subsequent Change Date and the
Company has received notice thereof at least fifteen (15) days prior to that
subsequent Change Date.

(b) The provisions of this Section 4.02(b) shall be applicable on and after July
1, 2000. A Participant may change the amounts of his authorized salary reduction
and payroll deduction (within the limits specified in Section 4.01) at any time
by giving prior written notice to the Company. Such change shall be effective as
of the beginning of the first Payroll Period practicable commencing after the
Company has received notice of such change. A change in both authorized salary
reduction and payroll deduction amounts may be made at the same time. A
Participant may suspend his salary reduction and payroll deduction authorization
at any time by giving prior written notice to the Company. Such suspension shall
be effective as of the beginning of the first Payroll Period practicable
commencing after the Company receives such notice. Unless otherwise provided by
the Committee, a Participant who has suspended his contributions may re-enter
the Plan at any time by giving prior written notice to the Company. Such
re-entry shall be effective as of the beginning of the first Payroll Period
practicable after the Company has received such notice.

4.03 Without becoming subject to the limitations of Section 4.02(a), a
Participant may, by written notice to the Company, suspend or change the amount
of his authorized salary reduction and payroll deduction for any period or
periods during which

(a) he is on authorized leave of absence at less than full pay; or

(b) no contributions are made under the Plan by the Company. Any such suspension
or change shall become effective with the beginning of the Payroll Period
following receipt of such notice by the Company.

4.04 If a Participant remains an Employee but ceases to receive Compensation,
his salary reduction and payroll deduction shall be automatically suspended.

4.05 Commencing January 1, 1982, participant contributions to this Plan which
(i) are not made pursuant to salary reduction agreement and (ii) are not matched
by Employer contributions and (iii) otherwise conform to applicable Code
requirements, (a) shall be treated as qualified voluntary employee contributions
as contemplated by Code Section 219, and (b) shall not be included as voluntary
(unmatched) contributions in applying the limitations of Section 4.01(b) on
voluntary (unmatched) contributions. The Committee shall establish procedures
(including time limits) consistent with applicable law whereby Participants may
designate any part or all of such contributions made during a calendar year as
not being qualified voluntary employee contributions. Once during each calendar
year a Participant may make one contribution to the Plan, other than through
payroll deduction, which contribution will be subject to the overall limitations
of Section 4.01, will be treated as qualified voluntary employee contribution
and will not in any event be subject to matching contribution by the Company. No
contributions may be made to the Plan pursuant to this Section 4.05 after
December 31, 1986.

4.6 In the event the total Company contributions (including salary reduction
contributions, matching contributions, and any top-heavy contributions) made for
any Plan Year exceed fifteen percent (15%) of the total W-2 earnings of all
Participants, or such lesser or greater percentage of total compensation paid to
Participants during such Plan Year as may from time to time qualify for
deduction from gross income under the provisions of the Code, then the Company
shall arrange for a limitation on the amount of salary reduction contributions,
or shall suspend such contributions entirely, in order that such limitation is
not exceeded.

4.7 (a) No Participant shall be permitted to have Elective Deferrals made under
this Plan, or any other qualified plan maintained by CNG or an Affiliate, during
any taxable year of the Participant, in excess of the dollar limitation
contained in Section 402(g) of the Code in effect at the beginning of such
taxable year. This amount is $10,500 for 2000, and as indexed thereafter as
provided in Section 402(g)(5) of the Code.

(b) A Participant may assign to this Plan any Excess Elective Deferrals made
during a taxable year of the Participant by notifying the Committee on or before
March 1 of the following taxable year of the amount of the Excess Elective
Deferrals to be assigned to the Plan, and certifying such amounts are Excess
Elective Deferrals. If a Participant has Excess Elective Deferrals under this
Plan and other plans of CNG or an Affiliate, however, then the Participant shall
be deemed to have made such designation. An Employee who has Excess Elective
Deferrals for a taxable year may receive a corrective distribution of Excess
Elective Deferrals during the same year, provided that the corrective
distribution is made after the date on which the Plan received the Excess
Elective Deferral, and the Plan designates the distribution as a distribution of
Excess Elective Deferrals.

(c) Notwithstanding any other provision of the Plan, Excess Elective Deferrals,
plus any income and minus any loss allocable thereto, shall be distributed no
later than April 15 to any Participant to whose account Excess Elective
Deferrals were assigned for the preceding year and who claims Excess Elective
Deferrals for such taxable year, or on whose behalf Excess Elective Deferrals
are deemed to have been claimed.

(d) Definitions:

(1) "Elective Deferrals" shall mean any Company contributions made to the Plan
at the election of the Participant, in lieu of cash compensation, and shall
include contributions made pursuant to a wage or salary reduction agreement or
other deferral mechanism. With respect to any taxable year, a Participant's
Elective Deferral is the sum of all Company or Affiliate contributions made on
behalf of such Participant pursuant to an election to defer under any qualified
CODA as described in Section 401(k) of the Code, any simplified employee pension
cash or deferred arrangement as described in Section 402(h) (1) (B), any plan as
described under Section 501(c) (18), and any employer contributions made on the
behalf of a Participant for the purchase of an annuity contract under Section
403(b) pursuant to a salary reduction agreement.

(2) "Excess Elective Deferrals" shall mean those Elective Deferrals that are
includible in a Participant's gross income under Section 402(g) of the Code to
the extent such Participant's Elective Deferrals for a taxable year exceed the
dollar limitation under such Code Section.

(e) Determination of income or loss: Excess Elective Deferrals shall be adjusted
for any income or loss for the taxable year. The income or loss allocable to
Excess Elective Deferrals under this Plan is the income or loss allocable to the
Participant's Pre-Tax Account for the taxable year multiplied by a fraction, the
numerator of which is such Participant's Excess Elective Deferrals under this
Plan for the year and the denominator is the Participant's Pre-Tax Account
without regard to any income or loss occurring during such taxable year.

4.08 (a) The Actual Deferral Percentage (hereinafter "ADP") for Participants who
are Highly Compensated Employees for each Plan Year beginning on or after
January 1, 1997 must satisfy one of the following tests:

(1) The ADP for Participants who are Highly Compensated Employees for the Plan
Year shall not exceed the ADP for the next preceding Plan Year for Participants
who are Non-highly Compensated Employees for such next preceding Plan Year
multiplied by 1.25; or

(2) The ADP for Participants who are Highly Compensated Employees for the Plan
Year shall not exceed the ADP for the next preceding Plan Year for Participants
who are Non-highly Compensated Employees for such next preceding Plan Year
multiplied by 2.0, provided that the ADP for Participants who are Highly
Compensated Employees for the Plan Year does not exceed the ADP for the next
preceding Plan Year for Participants who are Non-highly Compensated Employees
for such next preceding Plan Year by more than two (2) percentage points.

(b) Special Rules:

(1) The ADP for any Participant who is a Highly Compensated Employee for the
Plan Year and who is eligible to have salary reduction contributions allocated
to his accounts under two or more arrangements described in Section 401(k) of
the Code that are maintained by CNG or an Affiliate, shall be determined as if
such contributions were made under a single arrangement. If a Highly Compensated
Employee participates in two or more such cash or deferred arrangements that
have different Plan Years, all cash or deferred arrangements ending with or
within the same calendar year shall be treated as a single arrangement.
Notwithstanding the foregoing, certain plans shall be treated as separate if
mandatorily disaggregated under regulations under Section 401(k) of the Code.

(2) In the event that this Plan satisfies the requirements of Sections 401(k),
401(a) (4), or 410(b) of the Code only if aggregated with one or more other
plans, or if one or more other plans satisfy the requirements of such Sections
of the Code only if aggregated with this Plan, then this Section shall be
applied by determining the ADP of employees as if all such plans were a single
plan. Plans may be aggregated in order to satisfy Section 401(k) of the Code
only if they have the same Plan Year.

(3) For purposes of applying the ADP test for any Plan Year, CNG may elect, by
amending the Plan to provide that it has made such election, to use the ADP for
the Plan Year for Non-highly Compensated Employees for the Plan Year rather than
the ADP for the next preceding Plan Year for Non-highly Compensated Employees
for such next preceding Plan Year, but if such an election is made, it may not
be changed except to the extent provided in applicable governmental regulations,
rulings or announcements. In accordance with the preceding sentence, CNG hereby
elects to use the ADP for the Plan Year for Non-highly Compensated Employees for
the Plan Year for purposes of applying the ADP test for Plan Years commencing on
or after January 1, 1997, and the Plan is hereby amended to so provide.

(4) For purposes of determining the ADP test, salary reduction contributions
must be made before the last day of the twelve-month period immediately
following the Plan Year to which contributions relate.

(5) The Company shall maintain records sufficient to demonstrate satisfaction of
the ADP test.

(6) The determination and treatment of the ADP amounts of any Participant shall
satisfy such other requirements as may be prescribed by the Secretary of the
Treasury. The provisions of this Section 4.08 shall be applied separately in
respect of any Participants covered under each separate collective bargaining
agreement and may be applied separately in respect of Participants who have not
met the service requirements for eligibility as provided in Sections 3.01(a) and
(b).

(c) "Actual Deferral Percentage" shall mean, for a specified group of
Participants for a Plan Year, the average of the ratios (calculated separately
for each Participant in such group) of (1) the amount of Company contributions
actually paid over to the trust on behalf of such Participant for the Plan Year
to (2) the Participant's compensation for such Plan Year. Company contributions
on behalf of any Participant shall include: (1) any Elective Deferrals made
pursuant to the Participant's salary reduction election, including Excess
Elective Deferrals of Highly Compensated Employees, but excluding (a) Excess
Elective Deferrals of Non-highly Compensated Employees that arise solely from
Elective Deferrals made under the Plan or plans of CNG or its Affiliates and (b)
Elective Deferrals that are taken into account in the Average Contribution
Percentage test (provided the ADP test is satisfied both with and without
exclusion of these Elective Deferrals).

(d) Notwithstanding any other provisions of this Plan, Excess Contributions,
plus any income and minus any loss allocable thereto, shall be distributed no
later than the last day of each Plan Year to Participants to whose Accounts such
Excess Contributions were allocated for the preceding Plan Year. If such excess
amounts are distributed more than 2-1/2 months after the last day of the Plan
Year in which such excess amounts arose, a ten (10) percent excise tax will be
imposed on the Company with respect to such amounts. Such distributions shall be
made to Highly Compensated Employees on the basis of the respective portions of
the Excess Contributions attributable to each of such employees. The respective
portions of the Excess Contributions for a Plan Year attributable to each Highly
Compensated Employee shall be determined by allocating the Excess Contributions
for the Plan Year to Highly Compensated Employees beginning with the Highly
Compensated Employees with the highest amount of Company contributions taken
into account in computing the ADP for the Plan Year and continuing in descending
order until the aggregate amount of Excess Contributions has been fully
allocated.

(e) Determination of Income or Loss: Excess Contributions shall be adjusted for
any income or loss for the Plan Year. The income or loss allocable to Excess
Contributions is the income or loss allocable to the Participant's Pre-Tax
Account for the Plan Year multiplied by a fraction, the numerator of which is
such Participant's Excess Contributions for the year and the denominator is the
Participant's Pre-Tax Account without regard to any income or loss occurring
during such Plan Year.

(f) Accounting for Excess Contributions: Excess Contributions shall be
distributed from the Participant's Pre-Tax Account for the Plan Year.

(g) "Excess Contributions" shall mean, with respect to any Plan Year, the excess
of:

(1) The aggregate amount of Company contributions actually taken into account in
computing the ADP of Highly Compensated Employees for such Plan Year, over

(2) The maximum amount of such contributions permitted by the ADP test
(determined by hypothetically reducing contributions made on behalf of Highly
Compensated Employees in order of the ADPs, beginning with the highest of such
percentages, until such test is met).

4.09 (a) The Average Contribution Percentage (hereinafter "ACP") for
Participants who are Highly Compensated Employees for each Plan Year beginning
on or after January 1, 1997 must satisfy one of the following tests:

(1) The ACP for Participants who are Highly Compensated Employees for the Plan
Year shall not exceed the ACP for the next preceding Plan Year for Participants
who are Non-highly Compensated Employees for such next preceding Plan Year
multiplied by 1.25; or

(2) The ACP for Participants who are Highly Compensated Employees for the Plan
Year shall not exceed the ACP for the next preceding Plan Year for Participants
who are Non-highly Compensated Employees for such next preceding Plan Year
multiplied by two (2), provided that the ACP for Participants who are Highly
Compensated Employees for the Plan Year does not exceed the ACP for the next
preceding Plan Year for Participants who are Non-highly Compensated Employees
for such next preceding Plan Year by more than two (2) percentage points.

(b) Special Rules:

(1) Multiple Use: If one or more Highly Compensated Employees participate in
both a Section 401(k) arrangement and a plan subject to the ACP test maintained
by CNG or an Affiliate and the sum of the ADP and ACP of those Highly
Compensated Employees subject to either or both tests exceeds the Aggregate
Limit, then the ACP of those Highly Compensated Employees who also participate
in a Section 401(k) arrangement will be reduced so that the limit is not
exceeded. The amount by which the ACP is reduced shall be treated as Excess
Aggregate Contributions and allocated to Highly Compensated Employees as
provided in Section 4.09(d) below. The ADP and ACP of the Highly Compensated
Employees used for this purpose are determined after any corrections required to
meet the ADP and ACP tests. Multiple use does not occur if either the ADP or ACP
of the Highly Compensated Employees does not exceed 1.25 multiplied by the ADP
or ACP of the Non-highly Compensated Employees for the next preceding Plan Year
or, if CNG has so elected by Plan amendment under Section 4.08(b)(3) or
4.09(b)(4), the current Plan Year.

(2) For purposes of this Section, the Contribution Percentage for any
Participant who is a Highly Compensated Employee and who is eligible to have
Contribution Percentage Amounts allocated to his Account under two or more plans
described in Section 401(a) of the Code or arrangements described in Section
401(k) of the Code that are maintained by CNG or an Affiliate, shall be
determined as if the total of such Contribution Percentage Amounts were made
under each plan. If a Highly Compensated Employee participates in two or more
cash or deferred arrangements that have different plan years, all cash or
deferred arrangements ending with or within the same calendar year shall be
treated as a single arrangement. Notwithstanding the foregoing, certain plans
shall be treated as separate if mandatorily disaggregated under regulations
under Section 401(m) of the Code.

(3) In the event that this Plan satisfies the requirements of Sections 401(m),
401(a) (4) or 410(b) of the Code only if aggregated with one or more other
plans, or if one or more other plans satisfy the requirements of such Sections
of the Code only if aggregated with this Plan, then this Section shall be
applied by determining the Contribution Percentage of employees as if all such
plans were a single plan. Plans may be aggregated in order to satisfy Section
401(m) of the Code only if they have the same Plan Year.

(4) For purposes of applying the ACP test for any Plan Year, CNG may elect, by
amending the Plan to provide that it has made such election, to use the ACP for
the Plan Year for Non-highly Compensated Employees for the Plan Year rather than
the ACP for the next preceding Plan Year for Non-highly Compensated Employees
for such next preceding Plan Year, but if such an election is made, it may not
be changed except to the extent provided in applicable governmental regulations,
rulings or announcements. In accordance with the preceding sentence, CNG hereby
elects to use the ACP for the Plan Year for Non-highly Compensated Employees for
the Plan Year for purposes of applying the ACP test for Plan Years commencing on
or after January 1, 1997, and the Plan is hereby amended to so provide.

(5) For purposes of determining the Average Contribution Percentage test,
Employee Contributions are considered to have been made in the Plan Year in
which contributed to the trust. Matching contributions will be considered made
for a Plan Year if made no later than the end of the twelve-month period
beginning on the day after the close of the Plan Year.

(6) The Company shall maintain records sufficient to demonstrate satisfaction of
the ACP test and the amount of Elective Deferrals used in such test.

(7) The determination and treatment of the Contribution Percentage of any
Participant shall satisfy such other requirements as may be prescribed by the
Secretary of the Treasury. The provisions of this Section 4.09 shall not apply
in respect of any Participants covered under a collective bargaining agreement
and may be applied separately in respect of Participants who have not met the
service requirement for eligibility as provided in Sections 3.01(a) and (b).

(c) Definitions:

(1) "Aggregate Limit" for a Plan Year shall mean the greater of (1) or (2)
below, where (1) equals the sum of (i) 125 percent of the greater of (A) the ADP
for the next preceding Plan Year of the Non-highly Compensated Employees for
such next preceding Plan Year or (B) the ACP for the next preceding Plan Year of
Non-highly Compensated Employees under the Plan subject to Code Section 401(m)
for the next preceding Plan Year and (ii) two plus the lesser of (A) or (B)
above, but in no event more than twice the lesser of (A) or (B) above; and (2)
equals the sum of (i) 125 percent of the lesser of (A) or (B) above, and (ii)
two plus the greater of (A) or (B) above, but in no event more than twice the
greater of (A) or (B) above. If CNG has elected by Plan amendment to use the ADP
and/or the ACP for the Plan Year for Non-highly Compensated Employees rather
than for the next preceding Plan Year, then such election shall also apply for
purposes of determining the Aggregate Limit.

(2) "Average Contribution Percentage" shall mean the average of the Contribution
Percentages (calculated separately for each Eligible Participant in the group)
of the Eligible Participants in a group.

(3) "Contribution Percentage" shall mean the ratio (expressed as a percentage)
of the Participant's Contribution Percentage Amounts to the Participant's
compensation for the relevant Plan Year.

(4) "Contribution Percentage Amounts" shall mean the sum of the Employee
Contributions and Matching Contributions made under the Plan on behalf of the
Participant for the relevant Plan Year. The Company also may elect to use
Elective Deferrals in the Contribution Percentage Amounts so long as the ADP
test is met before the Elective Deferrals are used in the ACP test and continues
to be met following the exclusion of those Elective Deferrals that are used to
meet the ACP test.

(5) "Eligible Participant" shall mean any Participant who is eligible to
participate hereunder.

(6) "Employee Contribution" shall mean any contribution made to the Plan by or
on behalf of a Participant that is included in the Participant's gross income in
the year in which made and that is maintained under a separate account to which
earnings and losses are allocated.

(7) "Matching Contribution" shall mean a Company contribution made to this Plan
on behalf of a Participant on account of an Employee Contribution made by such
Participant, or on account of a Participant's wage or salary deferral.

(d) Notwithstanding any other provision of this Plan, Excess Aggregate
Contributions, plus any income and minus any loss allocable thereto, shall be
forfeited, if forfeitable, or if not forfeitable, distributed no later than the
last day of each Plan Year to Participants to whose accounts such Excess
Aggregate Contributions were allocated for the preceding Plan Year. The
respective portion of Excess Aggregate Contributions for a Plan Year
attributable to each Highly Compensated Employee shall be determined by
allocating the Excess Aggregate Contributions for the Plan Year to Highly
Compensated Employees beginning with the Highly Compensated Employees with the
highest amount of Contribution Percentage Amounts taken into account in
computing the ACP and/or Aggregate Limit test for the Plan Year and continuing
in descending order until the aggregate amount of Excess Aggregate Contributions
has been fully allocated. If such Excess Aggregate Contributions are distributed
more than 2-1/2 months after the last day of the Plan Year in which such excess
amounts arose, a ten (10) percent excise tax will be imposed on the Company with
respect to those amounts.

(e) Determination of Income or Loss: Excess Aggregate Contributions shall be
adjusted for any income for the Plan Year. The income or loss allocable to
Excess Aggregate Contributions is the income or loss allocable to the
Participant's Employee After-Tax Contribution Account, and Company Matching
Account for the Plan Year, determined separately for each type of contribution,
and then each to be multiplied by a separate fraction, the numerator of which is
such Participant's Excess Aggregate Contributions for the year attributable to
that type of contribution (determined pursuant to paragraph (g) below) and the
denominator is the Participant's Account balance attributable to that type of
contribution, without regard to any income or loss occurring during such Plan
Year, with such amounts to then be added together.

(f) Forfeitures of Excess Aggregate Contributions: Forfeitures of Excess
Aggregate Contributions shall be applied to reduce Company contributions
hereunder.

(g) Accounting for Excess Aggregate Contributions: Any Excess Aggregate
Contributions on behalf of a Highly Compensated Employee shall first be
attributable to Employee Contributions, and such Excess Aggregate Contributions
shall be distributed from the Participant's Employee After-Tax Contribution
Account to the extent this will eliminate Excess Aggregate Contributions. If any
Excess Aggregate Contributions still exist, then such Excess Aggregate
Contributions shall be forfeited, if forfeitable or distributed from the
Participant's Company Matching Account.

(h) "Excess Aggregate Contributions" shall mean, with respect to any Plan Year,
the excess of:

(1) The aggregate Contribution Percentage Amounts taken into account in
computing the numerator of the Contribution Percentage actually made on behalf
of Highly Compensated Employees for such Plan Year, over

(2) The maximum Contribution Percentage Amounts permitted by the ACP test
(determined by hypothetically reducing contributions made on behalf of Highly
Compensated Employees in order of their Contribution Percentages beginning with
the highest of such percentages, until such test is met).

4.10 (a) If during the course of the Plan Year the Company determines that the
ADP, ACP or Aggregate limit tests may not be met, the Company may take
appropriate action by limiting salary reduction contributions and/or payroll
deduction contributions by Highly Compensated Employees in order that the Plan
meet one of the percentage tests described earlier.

(b) In performing the ADP and ACP tests, the Committee may elect to (1) take
into account compensation while the individual is an eligible Participant in the
Plan for the relevant Plan Year, and (2) use any definition of compensation that
satisfies Section 414(s) of the Code; provided that all Participants are treated
on a uniform basis for the relevant Plan Year.

(c) If, after corrections are made for Excess Deferrals, Excess Contributions,
and Excess Aggregate Contributions, the Committee determines that the effective
rate of match for any Highly Compensated Employee exceeds the appropriate rate
of match provided under the Plan to such Participant, then such excess matching
contributions shall be forfeited immediately, without regard to the Plan's
otherwise applicable vesting schedule, and utilized to reduce future Company
contributions.

4.11 Sections 4.08 , 4.09 and 4.10 are effective except where otherwise
indicated for Plan Years beginning on or after January 1, 1997.

4.12 Effective January 1, 1993, a Participant may contribute to the Plan, or
have transferred directly on his behalf from another qualified plan, cash
amounts which constitute an "eligible rollover distribution" as defined in
Section 402(c) (4) of the Code. In the case of amounts which the Participant
contributes by way of rollover, such amount must be received by the Trustee
within sixty (60) days of the Participant's receipt of the distribution. Only
cash may be rolled over or transferred directly, and no property transfers will
be accepted. In no event shall the portion of any distribution that represents
the return of after-tax contributions be transferred or rolled over.

Section 5
MATCHING CONTRIBUTIONS BY THE COMPANY

5.01 Except as provided in Section 3.01(e), the Company shall contribute for the
benefit of each Participant an amount equal to whichever of the following
amounts is applicable:

(a) seventy-five percent (75%) of the Participant's CODA contributions during
the Payroll Period up to six percent (6%) of Compensation (maximum matching
contribution of 4.5% of Compensation) in the case of a Participant who as of
June 30 of the applicable calendar year had (or will have) either (i) attained
the age of forty-five (45) years or (ii) completed twenty (20) years of
Continuous Service; and

(b) fifty percent (50%) of the Participant's CODA contributions during the
Payroll Period up to six percent (6%) of Compensation (maximum matching
contribution of 3% of Compensation) with respect to all other Participants.

(c) Such contributions need not be made out of net operating profits; the Plan
is intended to be a discretionary profit sharing plan in accordance with Section
401(a) (27) of the Code, and is not intended to be a plan subject to the funding
requirements of Section 412 of the Code.

(d) The matching levels for a calendar year shall be determined as of June 30 of
that year, based upon whether the Participant either has satisfied the
requirements or is expected to satisfy the requirements as of that date.

(e) It is the intent of the Company, and the Plan is so interpreted, so as to
not penalize Participants whose salary reduction (CODA) contributions are
required to cease as a result of the limitation under Section 402(g) of the Code
(currently $10,500); and accordingly, matching contributions shall continue for
such Participants for the balance of the year as determined by the Committee at
the rate of match applicable to such Participant in order that the Participant
not be penalized by the timing of such salary reduction (CODA) contributions.

5.02 The portion of any Participant's Company Matching Account (as defined in
Section 8) which is forfeited because of termination of employment before full
vesting as provided for in Section 9 shall be regarded as a contribution by the
Company and applied as a credit against the next succeeding contribution or
contributions of the Company under Section 5.01.

Section 6
LIMITATION ON CONTRIBUTIONS

6.01 If the Participant does not participate in, and has never participated in
another qualified plan maintained by the Company or a welfare benefit fund, as
defined in Section 419(e) of the Code maintained by the Company, or an
individual medical account, as defined in Section 415(1) (2) of the Code,
maintained by the Company, which provides an Annual Addition, the amount of
Annual Additions which may be credited to a Participant's Account for any
Limitation Year shall not exceed the lesser of the Maximum Permissible Amount or
any other limitation in this Plan. If the Company contribution that would
otherwise be contributed or allocated to the Participant's Account would cause
the Annual Additions for the Limitation Year to exceed the Maximum Permissible
Amount, the amount contributed or allocated will be reduced so that Annual
Additions for the Limitation Year will equal the Maximum Permissible Amount. The
Committee may suspend or reduce salary reduction and/or payroll deduction
contributions in order to satisfy such limitations.

6.02 Prior to determining the Participant's actual Compensation for the
Limitation Year, the Company may determine the Maximum Permissible Amount on the
basis of a reasonable estimation of the Participant's annual Compensation for
the Limitation Year, uniformly determined for all Participants similarly
situated.

6.03 As soon as is administratively feasible after the end of the Limitation
Year, the Maximum Permissible Amount for the Limitation Year will be determined
on the basis of the Participant's actual Compensation for the Limitation Year.

6.04 If, pursuant to Section 6.03 or as a result of allocation of forfeitures,
there is an Excess Amount with respect to a Participant for the Limitation Year,
such Excess Amount will be disposed of as follows:

(a) Any voluntary after-tax contributions, to the extent they would reduce the
Excess Amount, will be returned to the Participant, and if an Excess Amount
still exists, any salary reduction contributions, to the extent they would
reduce the Excess Amount, will be distributed to the Participant.

(b) If after the application of paragraph (a) an Excess Amount still exists, and
the Participant is covered by the Plan at the end of the Limitation Year, the
Excess Amount in the Participant's Account will be used to reduce Company
contributions (including any allocation of forfeitures) for such Participant in
the next Limitation Year, and each succeeding Limitation Year if necessary.

(c) If after the application of paragraph (a) an Excess Amount still exists, and
any Participant is not covered by the Plan at the end of a Limitation Year, the
Excess Amount will be held unallocated in a suspense account. The suspense
account will be applied to reduce future Company contributions (including
allocation of any forfeitures) for all remaining Participants in the next
Limitation Year, and each succeeding Limitation Year, if necessary.

(d) If a suspense account is in existence at any time during a Limitation Year
pursuant to this Section, it will participate in the allocation of the Trust's
investment gains or losses. If a suspense account is in existence at any time
during a particular Limitation Year, all amounts in the suspense account must be
allocated and reallocated to Participants' Accounts before any Employer or
Employee contributions may be made to the Plan for that Limitation Year. Except
as provided in paragraph (a) above, Excess Amounts may not be distributed to
Participants or former Participants.

6.05 This Section applies if, in addition to this Plan, the Participant is
covered under another qualified defined contribution plan maintained by the
Company, a welfare benefit fund, as defined in Section 419(e) of the Code
maintained by the Company, or an individual medical account, as defined in
Section 415(1) (2) of the Code, maintained by the Company, which provides an
Annual Addition, during any such Limitation Year. The Annual Additions which may
be credited to a Participant's Account under this Plan for any such Limitation
Year will not exceed the Maximum Permissible Amount, reduced by the Annual
Additions credited to a Participant's Account under such other plans and welfare
benefit funds for the same Limitation Year. If the Annual Additions with respect
to the Participant under other defined contribution plans and welfare benefit
funds maintained by the Company are less than the Maximum Permissible Amount and
the Company contribution that would otherwise be contributed or allocated to the
Participant's Account under this Plan would cause the Annual Additions for the
Limitation Year to exceed this limitation, the amount contributed or allocated
will be reduced so that the Annual Additions under all such plans and funds for
the Limitation Year will equal the Maximum Permissible Amount. If the Annual
Additions with respect to the Participant under such other defined contribution
plans and welfare benefit funds in the aggregate are equal to or greater than
the Maximum Permissible Amount, no amount will be contributed or allocated to
the Participant's Account under this Plan for the Limitation Year.

6.06 Prior to determining the Participant's actual Compensation for the
Limitation Year, the Company may determine the Maximum Permissible Amount in the
manner described in Section 6.02.

6.07 As soon as administratively feasible after the end of the Limitation Year,
the Maximum Permissible Amount for the Limitation Year will be determined on the
basis of the Participant's actual Compensation for the Limitation Year.

6.08 If, pursuant to Section 6.07 or as a result of the allocation of
forfeitures, a Participant's Annual Additions under this Plan and such other
plans result in an Excess Amount, the Excess Amount will be deemed to consist of
the Annual Additions last allocated, except that Annual Additions attributable
to a welfare benefit fund or individual medical account will be deemed to have
been allocated first regardless of the actual allocation date.

6.09 If any Excess Amount was allocated to a Participant on an allocation date
of this Plan which coincides with an allocation date of another Plan, the Excess
Amount attributed to this Plan will be the product of:

(a) the total Excess Amount allocated as of such date, times

(b) the ratio of (i) the Annual Additions allocated to the Participant for the
Limitation Year as of the date under this Plan, to (ii) the total Annual
Additions allocated to the Participant for the Limitation Year as of such date
under this and all the other qualified defined contribution plans.

6.10 Any Excess Amount attributed to this Plan under Section 6.09 will be
disposed in the manner described in Section 6.04.

6.11 For purposes of this Section 6, the following definitions shall apply:

(a) Annual Additions: The sum of the following amounts credited to a
Participant's Account for the Limitation Year:

(1) Company contributions (including without limitation salary reduction
contributions);

(2) forfeitures; and

(3) voluntary after-tax contributions.

For this purpose, any Excess Amount applied under Section 6.04 in the Limitation
Year to reduce Company contributions will be considered Annual Additions for
such Limitation Year. Amounts allocated, after March 31, 1984, to an individual
medical account, as defined in Section 415(1) (2) of the Code, which is part of
a pension or annuity plan maintained by the Company, are treated as Annual
Additions to a defined contribution plan. Also, amounts derived from
contributions paid or accrued after December 31, 1985, in taxable years ending
after such date, which are attributable to post-retirement medical benefits
allocated to the separate account of a Key Employee, as defined in Section
419A(d) (3) of the Code, under a welfare benefit fund, as defined in Section
419(e) of the Code, maintained by the Company, are treated as Annual Additions
to a defined contribution plan.

(b) Company: For purposes of this Section 6, Company shall mean the Company that
adopts this Plan, and all members of a controlled group of corporations (as
defined in section 414(b) as modified by section 415(h) of the Code), all
commonly controlled trades or businesses (as defined in Section 414(c) as
modified by 415(h) of the Code), or all members of an affiliated service group
(as defined in Section 414(m) of the Code) of which the Company is a part, and
any other entity required to be aggregated with the Company pursuant to the
regulations under Section 414(o) of the Code.

(c) Compensation: A Participant's wages as defined in Section 3401(a) of the
Code and all other payments of compensation to an Employee by the Company (in
the course of the Company's trade or business) for which the Company is required
to furnish the Employee a written statement under Sections 6041(d) and 6051(a)
(3) of the Code, but determined without regard to any rules that limit the
remuneration included in wages based on the nature or location of the employment
or the service performed (such as the exception for agricultural labor in
Section 3401(a) (2)).

For purposes of applying the Limitations of this Section 6, Compensation for a
Limitation Year is the Compensation actually paid or includible in gross income
during such year. Effective on and after January 1, 1998, Compensation shall be
adjusted to include amounts specified in Section 415(c)(3)(D) of the Code.

(d) Excess Amount: The excess of the Participant's Annual Additions for the
Limitation Year over the Maximum Permissible Amount.

(e) Limitation Year: The Plan Year.

(f) Maximum Permissible Amount: The maximum Annual Addition that may be
contributed or allocated to a Participant's Account under the Plan for any
Limitation Year shall not exceed the lesser of (1) $30,000 (or, effective for
Limitation Years beginning prior to January 1, 1995, if greater, one-fourth of
the defined benefit dollar limitation set forth in Section 415(b) (1) of the
Code), or (2) twenty-five percent (25%) of the Participant's Compensation (as
defined in Section 6.11(c) hereof) for the Limitation Year. The Compensation
limitation referred to in (2) shall not apply to any contribution for medical
benefits (within the meaning of Section 401(h) or Section 419A(f) (2) of the
Code) which is otherwise treated as an Annual Addition under Section 415(1) (1)
or Section 419A(d) (2) of the Code. If a short Limitation Year is created
because of an amendment changing the Limitation Year to a different
12-consecutive month period, the Maximum Permissible Amount will not exceed the
defined contribution dollar limitation set forth in (1) multiplied by the
following fraction: number of months in short Limitation Year divided by 12.

Section 7
INVESTMENT OF CONTRIBUTIONS

7.01 The Company shall pay over to the Trustee at least monthly the amount of
the total salary reductions and payroll deductions withheld by the Company
during such month, together with the corresponding contributions to be made by
the Company, but in no event shall such amounts be paid over to the Trustee
later than the 15th business day after the end of such month. At its option, the
Company may, in lieu of cash, deliver to the Trustee on account of any
contribution payable by it hereunder, or any portion thereof, shares of Common
Stock, such shares to be applied against such contribution at an amount equal to
their market value at the time of delivery, such market value to be determined
by taking the mean between the high and low trading price of the stock on the
New York Stock Exchange for the next preceding trading day.

7.02 Participants (including terminated Participants, retirees and Beneficiaries
with Account balances under the Plan) may direct the Trustee as to the
investment of the following Accounts from among the investment options provided
under the Plan: (1) Pre-Tax Account; (2) Employee After-Tax Contribution
Account; (3) IRA Account; and (4) Rollover Account. The investment options under
the Plan are a Common Stock Fund and such additional funds as the Committee
agrees to offer for investment under the Plan. The underlying investment for
each such additional fund shall be a mutual fund or other pooled investment
fund, and at least four (4) such funds shall be offered. Separate investment
elections may be chosen for existing Account balances (sources of money) and
future contributions, although a single investment election shall apply with
respect to all existing investment fund Account balances for which investment
directions are permitted and a single investment election shall apply with
respect to all future contributions for which investment elections are
permitted. Investment elections shall be made in increments of 5%. Changes in
the investment elections for existing Account balances and for future
contributions are permitted at any time. Any changes in the investment elections
may be made on a daily basis (any business day), subject to any restrictions
imposed by the Trustee on the movement between funds or timing thereof. Common
Stock investments shall be made by purchase by the Trustee, in the open market
or otherwise, at not more than market price at the time of purchase, of shares
of such stock, and dividends and other increments thereon will be likewise
invested.

7.03 Each Participant (including a terminated Participant, retiree or
Beneficiary with an Account balance under the Plan) shall be entitled to direct
the Trustee as to the manner in which any shares of Common Stock allocated to
his Account (including any fractional shares) are to be voted, tendered in the
case of a tender offer, or converted in the case of a conversion election, in
accordance with the rules and procedures set forth in the Trust Agreement.

7.04 (a) Participants (including terminated Participants, retirees and
Beneficiaries with Account balances under the Plan) shall be entitled to direct
the investment of their Company Matching Accounts. The investment options
available with respect to the Company Matching Account shall include Common
Stock and the same other investments available to Participants with respect to
other contributions under the Plan for which investment direction is available.
Participants shall have the option of reallocating the investment of the Company
Matching Account at any time, at the same time as the option is exercised and
subject to the same rules with respect to the other existing Accounts under the
Plan for which the Participant has the ability to direct investments (i.e., the
Pre-Tax Account, the Employee After-Tax Contribution Account, the IRA Account
and the Rollover Account). However, the Participant may elect separate
investment allocation percentages for the Company Matching Account and for such
other Accounts. All investment directions shall be in increments of 5%. Unless
the Participant affirmatively elects otherwise as part of an election change
with respect to existing Account balances, or except as otherwise provided in
the Plan, his Company Matching Account shall be invested in Common Stock.

(b) Participants (including terminated Participants, retirees and Beneficiaries
with Account balances under the Plan) shall be entitled to direct the investment
of their Paysop Transfer Account subject to the same rules regarding direction
of investment of Company Matching Accounts described in Section 7.04(a).
However, the Participant may elect separate investment percentages for the
Paysop Transfer Account and for the Company Matching Account. Amounts in a
Participant's Paysop Transfer Account shall continue to be invested in Common
Stock unless the Participant affirmatively elects otherwise as part of an
election change with respect to existing Accounts balances, or except as
otherwise provided in the Plan.

(c) The Committee is authorized to adopt administrative rules and procedures to
effectuate the intent of the provisions of this Section 7.04, including, without
limitation, reasonable estimation of shares to be transferred and allocated,
rounding of share amounts, and the like.

(d) It is recognized that sales of Common Stock in order to effectuate
investment directions shall be done as soon as is reasonably practicable by the
Trustee, based upon market conditions and similar considerations.

(e) Future matching contributions made to the Plan will be accounted for under
the Company Matching Account. Such future matching contributions shall be
invested in Common Stock unless the Participant affirmatively elects otherwise
(as part of and subject to the same rules as the Participant's election change
with respect to future contributions) or except as otherwise provided in the
Plan. Unless otherwise prescribed by the Committee, any such affirmative
election to direct that future matching contributions be invested other than in
Common Stock shall apply to all future matching contributions and shall pattern
the Participant's election with respect to future contributions to other
Accounts under the Plan, e.g., to the Pre-Tax Account.

Section 8
ACCOUNTS AND PARTICIPANTS

8.01 The Committee shall cause the unsegregated Account of each Participant to
be separated into separate unsegregated subaccounts, as follows:

(a) The Company Matching Account containing all amounts contributed as matching
contributions and earnings thereon;

(b) The Pre-Tax Account containing all salary reduction contributions made on
behalf of the Participant and earnings thereon;

(c) The Employee After-Tax Contribution Account containing after-tax payroll
deduction contributions made by the Participant and earnings thereon;

(d) The IRA Account containing contributions made pursuant to Section 4.05 and
earnings thereon;

(e) The Rollover Account containing any rollover or direct transfer amounts
added under Section 4.12 and earnings thereon; and

(f) The Paysop Transfer Account, as described below in Section 8.06.

8.02 Except as otherwise provided in Section 12.08, dividends on shares of
Common Stock shall be used to purchase additional shares of Common Stock for the
Account of the Participant so invested. The Account of Plan Participants
(including terminated Participants, retirees and Beneficiaries with Account
balances under the Plan) shall increase or decrease in value based upon the
performance of the various investment options and the allocation of such
Accounts among such investment alternatives.

8.03 Valuations of a Participant's Account shall be performed on a daily basis
(as of a business day). The Committee shall require the Trustee to provide
accounts of its transactions under the Trust Agreement on a quarterly basis.

8.04 For purposes of this Section, a Participant shall be continued to be
treated as such, even after his employment has terminated, until final valuation
of his Account is made as provided for in Section 10.

8.05 The Committee may keep such additional accounts or subaccounts as it deems
necessary or proper to accomplish the purposes of this Plan.

8.06 An additional Account shall be established for a Plan Participant which
represents amounts attributable to shares (and fractions thereof) of common
stock which were transferred to the Trustee hereunder in connection with the
termination of the Connecticut Natural Gas Corporation Tax Credit Stock
Ownership Plan. Such account shall be referred to herein as the Participant's
"Paysop Transfer Account." The amounts in a Participant's Paysop Transfer
Account shall remain invested in Common Stock unless the Participant directs
otherwise as provided in the Plan. Dividends payable on Common Stock shall be
used to purchase additional shares of Common Stock, except as otherwise provided
in the Plan. The Plan Participant shall have a 100% vested interest in such
Paysop Transfer Account. The provisions of Section 7.03, regarding voting of
Common Stock, shall also apply to this Account. The payment of benefits from
said Account shall generally be governed by the rules respecting distributions
from the Plan. However, the following special rules shall apply:

(a) Each Participant shall be permitted to elect to receive a distribution of
all or a portion of his Paysop Transfer Account once annually at any time during
the Plan Year. The Plan shall then distribute to the Participant the portion of
his Paysop Transfer Account which is covered by the election, as soon as
practicable following such election.

(b) If a Participant separates from service for any reason, then distribution of
the Participant's Paysop Transfer Account balance will begin not later than one
(1) year after the close of the Plan Year in which the event occurs, unless the
Participant otherwise elects. Furthermore, distributions from a Participant's
Paysop Transfer Account shall be made in substantially equal annual installments
over a period of five (5) years, unless the Participant elects to receive the
distribution in a lump sum. Payments shall be made in whole shares of Common
Stock and any fractional shares shall be paid in cash. In no event shall such
distribution period exceed the period permitted under Section 401(a) (9) of the
Code.

Section 9
VESTING OF INTERESTS

9.01 A Participant shall always have a fully vested interest in his Pre-Tax
Account, Employee After-Tax Contributions Account, IRA Account, Rollover
Account, and Paysop Transfer Account.

9.02 Upon total or partial termination of the Plan, or complete discontinuance
of contributions under the Plan by the Company, an affected Participant's
interest in his Company Matching Account shall become fully vested. Any
Participant who dies, becomes Disabled or reaches his 65th birthday while a
Participant in the employment of CNG or an Affiliate shall likewise have a fully
vested interest in such Account.

9.03 Except as provided in Section 9.02, each Participant shall have a vested
interest in his Company Matching Account equal to 20% thereof for each full year
of Continuous Service determined under Section 2.11, so that a Participant shall
be fully vested in such Account after five (5) full years of Continuous Service.
Notwithstanding the foregoing, effective as of the date of a Change of Control,
as defined in Section 2.05A, each Participant who is employed by CNG or any of
its parent, subsidiaries or other affiliates (e.g., The Energy Network, Inc.) or
any successor thereto on or after the effective date of such Change of Control
shall have a fully vested interest in his Company Matching Account without
regard to the number of years of Continuous Service completed.

Effective immediately prior to the effective time of the consummation of the
merger of CTG Resources, Inc. with and into Oak Merger Co. pursuant to the
Agreement and Plan of Merger, dated as of June 29, 1999, by and among CTG
Resources, Inc., Energy East Corporation and Oak Merger Co., the last sentence
of the preceding paragraph shall be revised automatically and without further
action to read as follows:

Notwithstanding the foregoing, effective as of the date of a Change of Control,
as defined in Section 2.05A, each Participant who both is employed by CNG or any
of its parent, subsidiaries or other affiliates (e.g., The Energy Network, Inc.)
and is a Participant immediately prior to the effective time of the consummation
of the merger of CTG Resources, Inc. with and into Oak Merger Co. pursuant to
the Agreement and Plan of Merger, dated as of June 29, 1999, by and among CTG
Resources, Inc., Energy East Corporation and Oak Merger Co., shall have a fully
vested interest in his Company Matching Account without regard to the number of
years of Continuous Service completed.

9.04 If a former Participant whose employment terminated is readmitted to the
Plan, his vested percentage in amounts credited to his Company Matching Account
for Plan Years subsequent to his readmission shall be based on Continuous
Service determined under Section 2.11.

Section 10
DISTRIBUTION OF ACCOUNTS

10.01 (a) Upon the termination of the Participant's employment with CNG and its
Affiliates as the result of (i) his retirement on or after his Normal Retirement
Date or Early Retirement Date, (ii) his death, or (iii) his Disability, his
Account shall be paid to the Participant or his Beneficiary in a lump sum. As
used herein, a Participant shall meet the requirements for an Early Retirement
Date if he had attained age 55 and completed at least ten (10) years of
Continuous Service.

(b) Payment shall be made to a retired Participant as soon as practicable
following (i) the date of termination of employment or (ii) a later date if the
Participant has made the election to defer distribution provided for in Section
10.01(d).

(c) Payment shall be made to a Disabled Participant as soon as practicable
following (i) the date on which the Participant is found to be Disabled, or (ii)
a later date if he has made the election provided for in Section 10.01(e).

(d) In the case of termination by retirement, a Participant may, at any time
before his Account becomes distributable, elect to defer payment of his Account
until a future date by filing written notice of such election with the Committee
on the form prescribed by the Committee, and if a Participant has not attained
his Normal Retirement Date, payment shall be deferred until his Normal
Retirement Date unless he elects otherwise. The Participant need not at that
time identify the date upon which payment is to be made, and may at a future
date notify the Committee of his intention to receive such payment. Payment must
in any event be made by April 1 of the calendar year following the year in which
the Participant attains age 70-1/2 or, if later, terminates his employment with
CNG and its Affiliates. Furthermore, notwithstanding the foregoing, distribution
shall in any event be made or commence by April 1 of the calendar year following
the calendar year in which the Participant attains age 70-1/2, if he is then
still employed and he (i) attained age 70-1/2 prior to January 1, 2001 or (ii)
is a 5% owner (as defined in Section 416 of the Code), and shall be made in
accordance with Treasury Department Regulations over a period not extending
beyond his actuarial life expectancy (with recalculation permitted on an annual
basis, and with life expectancy determined in accordance with Section 1.72-9 of
IRS regulations). Clause (i) of the preceding sentence shall not apply if the
Participant attained age 70-1/2 prior to January 1, 1988; and installment
distributions shall not be permitted except as provided in the preceding
sentence. Any such installment distributions shall terminate at the time of the
Participant's termination of employment, at which time the provisions of Section
10.01(a) shall be applicable. All Plan distributions shall comply with Section
401(a) (9) of the Code, including the minimum distribution incidental benefit
rule.

(e) In the event of termination as the result of the Disability of the
Participant, the Participant may defer payment of his Account until a future
date not later than his Normal Retirement Date, if the value of his Account
exceeds $5,000, and payment shall be deferred until his Normal Retirement Date
unless he elects otherwise. The Participant need not at that time identify the
date upon which payment is to be made, and may at a future date notify the
Committee of his intention to receive such payment, which shall in any event be
made by the time he attains his Normal Retirement Date.

(f) A retiree shall be entitled to receive his Company Matching Account at a
time different than the time for distribution of his other Accounts.

10.02 (a) If the employment of a Participant is terminated for any reason other
than a reason specified in Section 10.01, and if the Participant's vested
Account exceeds $5,000, then the terminated Participant may defer the payment of
the vested portion of his Account until any future date not later than his
Normal Retirement Date. If such vested Account exceeds $5,000, no distribution
may be made prior to the Participant's Normal Retirement Date without his
consent.

(b) If the vested Account does not exceed $5,000, the then vested portion of his
Account shall be paid as soon as practicable following the date of termination
(or January 1, 2000 if he terminated prior to January 1, 2000). If the
Participant's Account exceeds $5,000, it may be paid at that time but shall not
be paid until his Normal Retirement Date without his consent.

(c) If a payment is made to a Participant prior to the time the Participant
incurs a five year Period of Severance, under the authority of Section 10.02(b),
of less than the entire balance of the Participant's Account, and such
Participant is less than 100% vested at the time of such payment, the remaining
portion of the Participant's Account shall be maintained as a separate account
until such Participant incurs a five year Period of Severance. If the
Participant returns to the service of CNG or an Affiliate before he has incurred
a five year Period of Severance, the following formula shall be used to
determine his vested portion in such separate account:

X = AB (Fo - F)
             Fo

Where X is the vested portion, AB is the separate account balance at the time
the determination is being made, Fo is the non-vested percentage at the time of
distribution and F is the non-vested percentage at the time the determination is
being made. In each case the non-vested percentage is 100% less the vested
percentage.

(d) In the event that an ex-Participant resumes participation in the Plan
following a five year Period of Severance at a time at which his Account was
more than 0% and less than 100% vested, if the vested portion was not
distributed to him prior to resumption of participation, it shall thereafter be
held in a separate subaccount within his Account so that his vested share of
subsequent contributions to his Account can be determined.

(e) The nonvested portion of such Participant's Account shall be held therein
until such Participant has incurred a Period of Severance as defined in Section
2.11 of five years, whereupon it shall be forfeited and applied in accordance
with Section 5.02. If such Participant returns to the employ of CNG or any
Affiliate prior to a five year Period of Severance, no forfeiture shall occur.

10.03 (a)iii Payments out of all Accounts under the Plan shall be made in shares
of Common Stock or cash, depending on the manner in which such amounts are
invested. A Participant or Beneficiary may elect, however, to have such amounts
converted to cash or Common Stock, at market value, prior to such payment. Any
such election must be made prior to the date for which distribution is to be
made.

(b) The Committee in its discretion may adopt non-discriminatory policies,
uniformly applied, which provide for the crediting of dividends on Common Stock
prior to the distribution date to the Participant entitled to the distribution
of such Common Stock, and such dividends may similarly be used to purchase
additional shares of Common Stock to be distributed.

(c) The amount of a distribution to a Plan Participant shall be based upon his
Account as of the date of distribution.

10.04 Anything herein to the contrary notwithstanding, unless the Participant
otherwise elects, payment of benefits to him under the Plan will begin not later
than the 60th day after the close of the Plan Year in which occurs the last to
occur of

(a) the date on which such Participant attains age 65;

(b) the tenth anniversary of the year in which such Participant commenced
participation in the Plan; and

(c) the date of termination of such Participant's employment.

If the amount of the payment required to begin on the day above stated cannot be
ascertained by such day, a payment retroactive to such day may be made no later
than sixty (60) days after the earliest date on which the amount of such payment
can be ascertained under the Plan.

10.05 In the event that the Company adopts an amendment to the Plan which
revises the vesting schedule, the following rules shall apply:

(a) the vested amount of a Participant's Account, determined as of the later of
(1) the date such amendment is adopted or (2) the date it becomes effective,
shall not be reduced thereby; and

(b) each Participant as of the later of such dates who has at least three (3)
years of Continuous Service and whose vested percentage is or may be reduced by
such amendment may elect to have his vested percentage determined under the
prior vesting schedule. Any such election must be made by the last to occur of
(1) the date which is sixty (60) days after the day the amendment is adopted,
(2) the date which is sixty (60) days after the day the amendment becomes
effective, or (3) the date which is sixty (60) days after the date the
Participant is given written notice of the amendment by the Company or
Committee.

10.06 Distributions from the Paysop Transfer Account are governed by Section
8.06 hereof.

10.07 (a) If the value of a Participant's Account exceeds $5,000, the
Participant must consent to any distribution of such Account prior to his Normal
Retirement Date. The consent of the Participant shall be obtained within the
90-day period ending on the first day of the first period for which an amount is
paid under the Plan. The Committee shall notify the Participant of such right to
defer any distribution. Such notification shall be provided not less than 30
days and no more than 90 days prior to the date benefits are to be paid.

(b) Distributions may occur less than 30 days after the notice is given,
provided that:

(1) The Committee informs the Participant that the Participant has a right to a
period of at least 30 days after receiving the notice to consider the decision
of whether or not to elect a distribution, and

(2) the Participant, after receiving the notice, affirmatively elects a
distribution.

Section 11
WITHDRAWAL BY A PARTICIPANT

11.01 A Participant may, prior to termination of employment, elect to withdraw a
portion or all of his Employee After-Tax Contribution Account and/or his IRA
Account at any time during the calendar year; provided that only one withdrawal
may be made under this Section 11.01 in any calendar year. Elections to make
withdrawals shall be made in writing, on the form prescribed by the Committee,
and shall be filed with the Committee within such time period prior to the date
on which such withdrawal is to be made as the Committee may prescribe. Upon the
filing of the election with the Committee, the Committee shall forthwith notify
the Trustee of the Participant's intent to withdraw. The Committee shall
instruct the Trustee to make payment of the amount of the withdrawal as soon as
practicable after the date as of which it is to be effective. The Committee
shall prescribe and adhere to non-discrimination rules to implement the
provisions of this Section 11.01.

11.02 (a) Upon application of a Participant, the Committee may authorize
distribution by the Trustee of any part or all of the total amount of
contributions to a Participant's Pre-Tax Account (but in no event earnings on
such contributions earned after December 31, 1988) as soon as practicable
thereafter if in the opinion of the Committee the amount to be withdrawn is
needed to defray part or all of the expenses incurred or to be incurred by the
Participant as a result of hardship. For purpose of this Section, hardship shall
mean an immediate and heavy financial need of the Participant, but only to the
extent the amount required to meet such need is not reasonably available from
other resources of the Participant.

(b) The following are the financial needs considered immediate and heavy:
(1) expenses for medical care described in Section 213(d) of the Code previously
incurred by the Participant, his spouse, or dependents (as defined in Section
152 of the Code) or necessary for these persons to obtain medical care described
in Section 213 of the Code; (2) costs directly related to the purchase of a
principal residence for the Participant (excluding mortgage payments); (3)
payment of tuition and related educational fees for the next 12 months of
post-secondary education for the Participant, or his spouse, children or
dependents (as defined in Section 152 of the Code); (4) payments necessary to
prevent the eviction of the Participant from the Participant's principal
residence or foreclosure on the mortgage on that residence; or (5) immediate and
heavy financial debt and/or taxes incurred by the Participant which make the
threat of personal bankruptcy or foreclosure imminent.

(c) A distribution will be considered as necessary to satisfy an immediate and
heavy financial need of the Employee only if:

(1) The Employee has obtained all distributions, other than hardship
distributions, and all nontaxable loans available under all plans maintained by
CNG and its Affiliates;

(2) The Participant's salary reduction contributions and payroll deduction
contributions under this Plan and all other plans of CNG and its Affiliates,
other than pursuant to its cafeteria plan and health insurance program, will be
suspended for twelve months after receipt of the hardship distribution. The
Participant must agree to this provision and take action consistent with its
requirements as a condition to receipt of a hardship distribution;

(3) The distribution is not in excess of the immediate and heavy financial need.
The amount of an immediate and heavy financial need may include any amounts
necessary to pay any federal, state or local income taxes or penalties
reasonably anticipated to result from the distribution; and

(4) All plans maintained by CNG and its Affiliates provide (and by inclusion of
this provision, this Plan does provide) that the Employee may not make wage or
salary deferral contributions for the Employee's taxable year immediately
following the taxable year of the hardship distribution in excess of the
applicable limit under Section 402(g) of the Code for such taxable year less the
amount of such Employee's wage or salary deferral contributions for the taxable
year of the hardship distribution.

(d) The Employee must represent that the need cannot be satisfied through
reimbursement or compensation by insurance or otherwise, by reasonable
liquidation of the Employee's assets (to the extent it would not itself cause an
immediate and heavy financial need), by cessation of contributions under the
Plan, or by other distributions or loans from plans maintained by the Company or
any other employer, or by borrowing from commercial sources on reasonable
commercial terms.

(e) No more than one withdrawal may be made by a Participant in any twelve (12)
month period. The Committee shall follow uniform, nondiscriminatory principles
and procedures in application of this Section 11.02, and shall permit the
Participant to direct the Fund or Funds from which the withdrawal will take
place (if one is permitted). Except as provided in this Section 11.02 (and
Section 10.01(d)), no distribution may be made from a Participant's Pre-Tax
Account while the Participant remains in the employ of CNG or any Affiliate.

11.03 (a) Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a distributee's election under the Plan, a distributee may
elect, at the time and in the manner prescribed by the Committee, and subject to
such rules as the Committee may adopt consistent with the provisions of the Code
and regulations thereunder, to have any portion of an eligible rollover
distribution paid directly to an eligible retirement plan specified by the
distributee in a direct rollover.

(b) Definitions. (1) Eligible rollover distribution: An eligible rollover
distribution is any distribution of all or any portion of the balance to the
credit of the distributee, except that an eligible rollover distribution does
not include: any distribution that is one of a series of substantially equal
periodic payments (not less frequently than annually) made for the life (or life
expectancy) of the distributee or the joint lives (or joint life expectancies)
of the distributee and the distributee's designated beneficiary, or for a
specified period of ten years or more; any distribution to the extent such
distribution is required under Section 401(a) (9) of the Code; and the portion
of any distribution that is not includible in gross income (determined without
regard to the exclusion for net unrealized appreciation with respect to employer
securities).

(2) Eligible retirement plan: An eligible retirement plan is an individual
retirement account described in Section 408(a) of the Code, an individual
retirement annuity described in Section 408(b) of the Code, an annuity plan
described in Section 403(a) of the Code, or a qualified trust described in
Section 401(a) of the Code, that accepts the distributee's eligible rollover
distribution. However, in the case of an eligible rollover distribution to the
surviving spouse, an eligible retirement plan is an individual retirement
account or individual retirement annuity.

(3) Distributee: A distributee includes an Employee or former Employee. In
addition, the Employee's or former Employee's surviving spouse and the
Employee's or former Employee's spouse or former spouse who is the alternate
payee under a qualified domestic relations order, as defined in Section 414(p)
of the Code, are distributees with regard to the interest of the spouse or
former spouse.

(4) Direct rollover: A direct rollover is a payment by the Plan to the eligible
retirement plan specified by the distributee.

11.04 An active Participant, and any terminated Participant or Beneficiary with
an Account balance under the Plan who qualifies as a "party in interest" under
Section 3(14) of ERISA, will be permitted to direct the investment of a portion
of his Account in a loan to himself, subject to the following rules:

(a) No purpose for the loan need be shown; however, see paragraph (e) as it
relates to the duration of loans;

(b) There is a minimum loan amount of $1,000;

(c) The maximum amount of a loan, when added to the outstanding balance of all
other loans to the Participant from all qualified plans of CNG and its
Affiliates, shall be $50,000; provided that the $50,000 limit shall be reduced
by the highest outstanding loan balance of such loans during the one-year period
ending on the day before the date of any new loan; and provided further that the
maximum amount of a loan, when added to the outstanding balance of all other
loans from the Plan, shall in no event exceed one-half (1/2) of the
Participant's vested interest in his Account;

(d) Loans may not be made from a Participant's Paysop Transfer Account, although
the vested portion of such Account shall be taken into consideration in
determining the maximum available loan amount;

(e) The loan must be payable in full within five (5) years following the date
made, except that a loan which is made for the purpose of financing the
acquisition of the principal residence of the Participant (a "principal
residence" loan) must be payable in full within fifteen (15) years following the
date made;

(f) A Participant may not have more than one "general purpose" loan outstanding
at any time, or more than one "principal residence" loan outstanding at any time
(maximum two (2) loans);

(g) Loans will be made available to eligible Participants on a reasonably
equivalent basis and shall not be made available to Highly Compensated
Participants in an amount greater than to other eligible Participants;

(h) Loans shall require level amortization with payments to be made at least
quarterly;

(i) Loans must be adequately secured, utilizing one-half (1/2) of the
Participant's vested interest in his Account as security;

(j) Interest will be at a reasonable rate, as determined by the Committee based
upon prevailing rates offered by commercial lenders for comparable loans. Unless
otherwise prescribed by the Committee pursuant to written procedures, the
interest rate shall be the prime rate (as published in The Wall Street Journal)
in effect on the first business day of the calendar quarter in which the loan is
made, plus one percent (1%);

(k) Loans to Plan Participants who are active Employees shall be repaid through
payroll deduction. The Committee is authorized to prescribe rules relating to
the circumstances under which loan prepayments shall be permitted. Loan
refinances shall not be allowed;

(l) Default shall occur in accordance with the terms of the promissory note and
security agreement. Furthermore, unless otherwise provided by the Committee,
separation from service shall constitute a default requiring full repayment of
the balance due on any outstanding loan within such period of time as the
Committee shall determine. Foreclosure on the portion of the Account used as
security through offset (to the extent of the security interest) shall not
occur, however, until a distributable event occurs under the Plan;

(m) Loan repayments shall be invested in accordance with the Participant's
direction as to future contributions; and

(n) If the Participant is married, a Plan loan made prior to May 1, 2000 shall
also be conditioned upon the consent of the Participant's spouse to the loan and
to the use of a portion of the Participant's vested Account as security for the
loan. Such consent must be given within ninety (90) days in advance of the date
the loan is made. The consent of the spouse must be witnessed by a Plan
Representative or a Notary Public and must acknowledge the effect thereof.

The Committee shall administer the loan program and may establish reasonable
written procedures for the loan program, which shall be consistent with the
foregoing (but which may set forth additional provisions and requirements), and
which are hereby incorporated by reference. No loans shall be made in any manner
which would constitute a prohibited transaction under Section 4975 of the Code.
The administrative charges associated with the establishment and maintenance of
Plan loans may be charged to the Account of the Participant as the Committee
shall direct. Loans shall be processed by the Trustee.

Section 12
ADMINISTRATION

12.01 (a) CNG shall be designated as Plan Administrator and a named fiduciary
with respect to the Plan. CNG shall have the power, by action of the
Compensation Committee of the Board of Directors, to designate an Administrative
Committee (the "Committee") of not less than three persons. The Committee shall
be a named fiduciary and shall have full power, authority, discretion and
responsibility to direct, manage and administer the Plan, except to the extent
that such power, authority and responsibility is committed to the Trustee under
the Trust established pursuant to Section 13.

(b) Any person appointed to be a member of the Committee shall signify his
acceptance in writing to the Compensation Committee of the Board of Directors.
Any member of the Committee may resign by delivering his written resignation to
the Compensation Committee of the Board of Directors and such resignation shall
become effective upon delivery or at any later date specified therein. The
members of the Committee shall serve without compensation for services as such,
but the Committee shall be paid or reimbursed for all its reasonable expenses in
accordance with Section 12.06.

(c) A majority of the members of the Committee at the time in office may do any
act which the Plan authorizes or requires the Committee to do, and the action of
such majority of the members expressed from time to time by a vote at a meeting,
or in writing without a meeting, shall constitute the action of the Committee
and shall have the same effect for all purposes as if assented to by all the
members at the time in office.

(d) The Committee may, by a writing signed by a majority of its members,
delegate to any member or members of the Committee or to any employee of the
Company severally or jointly, the authority to perform any ministerial or
routine act in connection with the administration of the Plan. The Committee may
engage clerical assistance, and such legal, accounting, actuarial or other
assistance as may be required, or hire employees to provide such assistance as
they may require.

12.02 Subject to the limitations of the Plan, the Committee, as a named
fiduciary, may make such rules and regulations as it deems necessary or proper
for the administration of the Plan and the transaction of business thereunder;
has the sole and absolute discretionary authority to interpret and construe the
Plan (including, without limitation, by supplying omissions, correcting
deficiencies in, or resolving inconsistencies or ambiguities in, the language of
the Plan) and decide on questions of fact, including, but not limited to, the
eligibility of any person to receive benefits and the amount of such benefits;
may authorize the payment of benefits in such manner and at such times as it may
determine; may prescribe forms to be used for making various elections under the
Plan, for designating beneficiaries or for changing or revoking such
designations, for applying for benefits and for any other purposes of the Plan,
which prescribed forms in all cases must be executed and filed with the
Committee (unless the Committee shall otherwise determine); and may take such
other action and make such determinations in accordance with the Plan as it
deems appropriate in the exercise of its authority and fulfillment of its duties
hereunder. Notwithstanding the above or any other provision of the Plan to the
contrary, the Committee may establish procedures for the use of electronic media
in communication and transactions between the Plan and Trust or the Committee
and Participants, terminated Participants and Beneficiaries. Electronic media
may include, but are not limited to, e-mail, the Internet, intranet systems and
telephone response systems.

12.03 Any discretionary actions to be taken under this Plan by the Committee
with respect to the classification of the Employees or benefits shall be uniform
in their nature and applicable to all Employees similarly situated. With respect
to employment with CNG or an Affiliate, leaves of absence and other similar
matters, the Committee shall administer the Plan in accordance with the
applicable personnel records and regular personnel policies at the time in
effect.

12.04 The Committee shall:

(a) maintain the records of Participants' Accounts;

(b) notify the Participants at least once each year of the balance in their
Accounts;

(c)iii give to the Participant's such other information concerning the Plan and
their rights thereunder as may be required by law;

(d) notify each Participant, three months prior to his Normal Retirement Date,
or anticipated actual retirement, if known, of the options which may be
available to such Participant;

(e) direct the Trustee to make such payments as may be required to retired,
disabled or terminated Participants, or to the Beneficiaries of deceased
Participants;

(f) select investment funds pursuant to Section 7.02 hereof, and perform the
duties assigned to the Administrator under the Trust Agreement referred to in
Section 13.

(g) establish written procedures for determining the qualified status of
domestic relations orders and for administering distributions pursuant thereto.

12.05 The Committee shall prepare and submit to the Compensation Committee of
the Board of Directors of CNG an annual report showing in reasonable detail the
assets and liabilities of the Trust Fund and giving a brief account of the
operation of the Plan for such year.

12.06 Reasonable expenses of administering the Plan and Trust shall be paid from
the Trust Fund unless paid by the Company. The Company shall pay record-keeping
expenses for overall Plan transactions; however, expenses relating to
distributions or other processing relating directly to a particular Participant
may be charged to that Participant' s Account.

12.07 Notwithstanding any provision of the Plan to the contrary, during any
conversion period relating to a merger or spin off of all or part of the Plan or
a change in Trustee, recordkeeper or investment fund options under the Plan, in
accordance with procedures established by the Committee, the Committee may
temporarily suspend, in whole or in part, certain provisions of the Plan, which
may include, but are not limited to, a Participant's right to change his
contribution election, a Participant's right to change his investment election
and a Participant's right to borrow or withdraw from his Account or obtain a
distribution from his Account.

12.08 Notwithstanding any provision of the Plan to the contrary, during a period
(the "Transition Period") as determined by the Committee beginning prior to and
ending after the date of the consummation of the merger of CTG Resources, Inc.
with and into Oak Merger Co. pursuant to the Agreement and Plan of Merger, dated
as of June 29, 1999, by and among CTG Resources, Inc., Energy East Corporation
and Oak Merger Co., all contributions, loan repayments and other additions
directed for investment in Common Stock Fund under the Plan and dividends paid
on Common Stock held under the Plan will be invested in the Putnam Stable Value
Fund. No changes of investment fund elections for existing Account balances may
be made to or from the Common Stock Fund during the Transition Period, and no
new loans or withdrawals may be made under Section 11 of the Plan or
distributions under Section 10 of the Plan during the Transition Period from the
portion of a Participant's Account balance held in the Common Stock Fund.

Section 13
TRUST AGREEMENT

13.01 CNG, by trust agreement with a corporation having trust powers, has
established or will establish a Trust of which such corporation with trust
powers will be the Trustee for the purpose of holding, safe-keeping, investing
and reinvesting the Trust Fund. The authority, duties, rights and obligations of
the Trustee, as well as the authority of the Company, CNG, the Compensation
Committee, and the Committee relating to the Trust Fund, are or shall be set
forth in the Trust Agreement.

Section 14
FIDUCIARY RESPONSIBILITIES

14.01 The duties and responsibilities of the Trustee from time to time serving
hereunder shall be those set forth in the Trust Agreement.

14.02 The Committee shall have sole and exclusive responsibility and authority
for those matters committed to it in Section 12 and under the Trust Agreement,
except to the extent that it may have delegated any such responsibilities in
writing pursuant to procedures specified in Section 12, in which case the
Committee shall thereafter be responsible only to periodically review the
actions of the fiduciary so designated.

14.03 CNG, acting by the Compensation Committee of its Board of Directors, shall
have the sole and exclusive responsibility and authority to:

(a) appoint a Trustee and remove any person so appointed;

(b) appoint and remove the members of the Committee;

(c) prior to May 1, 2000 direct the Trustee as to the voting of unvoted shares
of Common Stock pursuant to the Trust Agreement; and

(d) generally supervise and periodically report to the Board of Directors on the
operation of the Plan.

14.04 The Board of Directors shall have sole and exclusive responsibility and
authority to:

(a)iii suspend Company contributions to be made under the Plan;

(b)iii appoint and remove the members of the Compensation Committee of the Board
of Directors; and

(c) amend and terminate the Plan.

14.05 CNG, under the direction of the Compensation Committee of the Board of
Directors, shall have sole and exclusive responsibility and authority for all
matters of Plan management and administration not herein expressly committed to
another.

14.06 Each fiduciary or person named herein or identified pursuant to procedures
provided in the Plan as having any fiduciary responsibility for the maintenance
and administration of the Plan or management of any part of the assets of the
Fund shall have sole and exclusive authority and responsibility in the area or
areas committed to it. Any person or group of persons may serve in more than one
fiduciary capacity with respect to the Plan. Except as herein expressly provided
to the contrary, all fiduciary duties and responsibilities hereunder shall be
several only, and exclusively committed as above set forth, and there shall be
no joint fiduciary responsibility or liability.

14.06 No fiduciary or person named herein or identified pursuant to procedures
provided in the Plan as having any fiduciary responsibility under the Plan shall
have any responsibility or authority in any area of the maintenance and
administration of the Plan and the management of its assets other than that
responsibility and authority expressly delegated to such fiduciary or other
person.

14.07 No such fiduciary or other person guarantees the Trust Fund in any manner
against investment loss or depreciation of asset value, nor guarantees the
sufficiency of the assets in the Trust Fund to provide the benefits accrued
under the Plan at any given time.

Section 15
TERMINATION OR AMENDMENT OF PLAN

15.01 While CNG intends to establish a permanent Plan hereby, it nonetheless
reserves the right to terminate, partially or completely, the Plan, or to
suspend contributions (consistent with applicable laws) to the Plan or to amend
the Plan in any particular. CNG is hereby irrevocably constituted the agent for
all other employers who have adopted this Plan for the purpose of such
termination or amendment. Any such employer may terminate this Plan with respect
to its own employees. In the event of any such action, the following provisions
shall apply:

(a) In case of a complete termination, all Participants' Accounts shall be fully
vested. The Participants' Accounts may be paid in full or may be retained by the
Trustee and paid at Normal Retirement Date or the earlier termination of
employment, depending upon the election of the Committee after consultation with
the Participant at the time of such termination of employment.

(b) In case of a partial termination, the Accounts of those Participants with
respect to whom termination has occurred shall be fully vested. The fully vested
Accounts of Participants with respect to which termination has occurred may be
paid in full or may be retained by the Trustee and paid at Normal Retirement
Date or upon earlier termination of employment depending upon the election of
the Committee and subject to the requirements of law.

(c) The Company reserves the right to suspend its contributions in any year. Any
such suspension shall not terminate the Trust as to funds then held by the
Trustee hereunder or operate to accelerate any distributions to or for the
benefit of Participants or their Beneficiaries. No such suspension shall be
deemed to be a "discontinuance" of further contributions. If, however, such a
suspension does in fact ripen into a "discontinuance", then the proportionate
interest of each Participant in the Trust Fund shall thereupon automatically be
wholly vested in him notwithstanding any provision of the Plan to the contrary.
Discontinuance on the part of the Company of further contributions to the Trust
shall not, in the absence of formal action by the Company effecting termination,
terminate the Trust as to the funds then held by the Trustee, or operate to
accelerate any payments or distributions to Participants or to their
Beneficiaries. Upon discontinuance, the then proportionate interest of each
Participant in the Trust Fund shall thereupon automatically be wholly vested in
him notwithstanding any provision of the Plan to the contrary. Distribution
shall continue to be made in accordance with the applicable provisions of
Section 10, and the Trustee shall continue to administer the Trust in accordance
with the Trust Agreement.

(d) Notwithstanding the foregoing, distribution of a Participant's Pre-Tax
Account on account of Plan termination, sale of substantially all of the assets
of a trade or business, or sale of a subsidiary, must meet the requirements of
Sections 401(k) (2) (B) and 401(k) (10) of the Code.

(e) No amendment of the Plan shall deprive any Participant or Beneficiary of any
vested interest (unless required in order to comply with any federal law or
regulation) nor cause any of the assets in the Trust to revert to or be applied
for the benefit of the Company nor shall any amendment be made which will cause
the Plan to lose its qualified status under the Internal Revenue Code. Any
amendment may be effective retroactively.

(f) Notwithstanding any other provision of the Plan to the contrary, in the
event that Connecticut Natural Gas Corporation, CTG Resources, Inc., The Energy
Network, Inc., The Hartford Steam Company, or any affiliate of any such
corporations, shall acquire any other trade or business (or portion thereof)
through asset or stock acquisition, merger, or similar transaction, and if in
connection with or pursuant to the terms of any such transaction it is necessary
or appropriate for this Plan to be amended for any reason (such as, for example,
in order to provide prior service credit for vesting purposes), then any such
amendment may be made by the President of Connecticut Natural Gas Corporation.
The Board of Directors hereby delegates to the President the authority to make
any such amendment or amendments to the Plan for such purpose, without further
action by the Board. Any such amendment may take the form of an amendment to one
or more provisions of the Plan; one or more schedules or appendices to be
attached to the Plan and form a part of the Plan; a combination of the
foregoing; or such other form as the President determines to be appropriate. The
Board of Directors may terminate this delegation of authority at any time.

15.02 If CNG is judicially declared bankrupt or insolvent, or if it makes a
general assignment for the benefit of creditors, or if its corporate existence
shall cease or its business be substantially terminated, without provision being
made by its successor, if any, for the continuation of the Plan, the Plan will
completely terminate.

15.03 Contributions by the Company are paid to the Trust on the condition that
the same qualify for deduction under Section 404 of the Code. Any such
contribution for which deduction is disallowed (to the extent disallowed),
reduced by any loss attributable thereto (if any) while held in Trust, shall be
returned to the Company within one year after the disallowance of the deduction,
but not thereafter. Furthermore, if any contribution by the Company is made
under a mistake of fact, such contribution in excess of the amount that would
have been contributed had no mistake of fact occurred, reduced by any loss
attributable thereto (if any) while held in Trust, shall be returned to the
Company within one year after the payment of the contribution, but not
thereafter.

15.04 Except as provided for in Section 15.03, under no circumstances shall any
of the assets of the Trust revert to or be applied for the benefit of the
Company; provided that reasonable expenses of administering the Plan and Trust
may be charged to the Trust Fund.

Section 16
GENERAL PROVISIONS

16.01 None of a Participant's Benefits in a Plan shall be subject to the claims
of any creditor of such Participant or his Beneficiary, nor shall any
Participant or his Beneficiary have the right to anticipate, alienate, or assign
any Benefits under the Plan. Any attempted assignment or alienation, voluntary
or involuntary, shall be absolutely void and of no effect. This Section 16.01
shall not apply to (i) the creation, assignment, or recognition of a right to
any benefit payable with respect to a domestic relations order which is
determined to be a qualified domestic relations order, as defined in Section
414(p) of the Code or (ii) on or after August 5, 1997, any judgment, order,
decree or settlement agreement within the meaning of Section 401(a)(13)(C) of
the Code.

16.02 In the event of any merger or consolidation of the Plan with, or a
transfer of the assets and liabilities of the Plan to, any other plan, each
Participant shall immediately following the effectiveness of such merger,
consolidation or transfer, be entitled to receive Benefits (if the successor
plan were then terminated) which are equal to or greater than the Benefits he
would have been entitled to receive immediately prior to the effectiveness of
such merger, consolidation or transfer (if the Plan had then been terminated).

16.03 This Plan is established by CNG and shall at all times be operated for the
exclusive benefit of the Participants, terminated Participants and Beneficiaries
of deceased Participants and to defray reasonable expenses of the Plan and Trust
and, except as provided in Section 15, at no time shall any of the assets of the
Fund revert to or be applied for the benefit of the Company.

16.04 Any person claiming a benefit or interest in the Plan agrees to perform
any and all acts including the signing of required papers, and the taking of
necessary physical examinations in order to carry out the Plan. Each
Participant, including retired and terminated Participants, and Beneficiary
entitled to receive benefits, must keep the Committee informed of his mailing
address on a current basis. If any mailing properly addressed to a Participant
or Beneficiary at the last address give to the Committee is returned by the
postal authorities for want of satisfactory address, the Committee may withhold
further mailings of informational materials or benefits until a proper address
is provided. The terms of the Plan and the decisions of the Committee relative
to the Plan made in a uniform non-discriminatory fashion shall be binding on all
Participants and Beneficiaries and the heirs, executors and administrators of
the person claiming a benefit or interest in the Plan.

16.05 This Plan shall not be construed as a modification of any employment
relationship between any Participant and the Company nor shall it confer upon
Participants any right to be continued in the employ of the Company.

16.06 Notwithstanding any provision of the Plan to the contrary, effective
October 13, 1996, with regard to an Employee who after serving in the uniformed
services is reemployed on or after December 12, 1994, within the time required
by USERRA, contributions shall be made and benefits shall be provided under the
Plan with respect to his qualified military service (as defined in Section
2.11(b)(iii)) in accordance with Section 414(u) of the Code.

Section 17
TOP-HEAVY PLAN REQUIREMENTS

17.01 If the Plan is or becomes Top-Heavy in any Plan Year, the provisions of
this Article will supersede any conflicting provision in the Plan.

17.02 Top-Heavy Definitions.

(a) Key Employee: Any Employee or former Employee (and the beneficiaries of such
Employee) who at any time during the determination period was (1) an officer of
CNG or an Affiliate if such individual's annual compensation exceeds 50% of the
dollar limitation under Section 415(b) (1) (A) of the Code; (2) an owner (or
considered an owner under Section 318 of the Code) of one of the ten largest
interests in CNG or an Affiliate if such individual's compensation exceeds 100%
of the dollar limitation under Section 415(c) (1) (A) of the Code; (3) a 5%
owner of CNG or an Affiliate; or (4) a 1% owner of CNG or an Affiliate who has
an annual compensation of more than $150,000. For purposes of the preceding
sentence, annual compensation means compensation as defined in Section 415(c)
(3) of the Code, but including amounts contributed by the Company pursuant to a
salary reduction agreement which are excludable from the Employee's gross income
under Sections 125, 402(a) (8), 402(h) or 403(b) of the Code. The determination
period is the Plan Year containing the Determination Date and the 4 preceding
Plan Years.

The determination of who is a Key Employee will be made in accordance with
Section 416(i) (1) of the Code and the regulations thereunder.

(b) Top-Heavy Plan: This Plan is Top-Heavy if any of the following conditions
exists:

(1) If the Top-Heavy Ratio for this Plan exceeds 60% and this Plan is not part
of any Required Aggregation Group or Permissive Aggregation Group of plans.

(2) If this Plan is a part of a Required Aggregation Group of plans (but not
part of a Permissive Aggregation Group) and the Top-Heavy Ratio for the Group of
Plans exceeds 60%.

(3) If this Plan is a part of a Required Aggregation Group and part of a
Permissive Aggregation Group of Plans and the Top-Heavy Ratio for the Permissive
Aggregation Group exceeds 60%.

(c) Top-Heavy Ratio:

(1) If CNG or an Affiliate maintains one or more defined contribution plans
(including any Simplified Employee Pension Plan) and CNG and its Affiliates have
not maintained any defined benefit plan which during the 5-year period ending on
the Determination Date(s) has or has had accrued benefits, the Top-Heavy Ratio
for this Plan alone or for the Required or Permissive Aggregation Group as
appropriate is a fraction, the numerator of which is the sum of the account
balances of all Key Employees as of the Determination Date(s) (including any
part of any account balance distributed in the 5-year period ending on the
Determination Date(s)), and the denominator of which is the sum of all account
balances (including any part of any account balance distributed in the 5-year
period ending on the Determination Date(s)), both computed in accordance with
Section 416 of the Code and the regulations thereunder. Both the numerator and
denominator of the Top-Heavy Ratio are increased to reflect any contribution not
actually made as of the Determination Date, but which is required to be taken
into account on that date under Section 416 of the Code and the regulations
thereunder.

(2) If CNG or an Affiliate maintains one or more defined contribution plans
(including any Simplified Employee Pension Plan) and CNG or an Affiliate
maintains or has maintained one or more defined benefit plans which during the
5-year period ending on the Determination Date(s) has or has had any accrued
benefits, the Top-Heavy Ratio for any Required or Permissive Aggregation Group
as appropriate is a fraction, the numerator of which is the sum of account
balances under the aggregated defined contribution plan or plans for all Key
Employees, determined in accordance with (1) above, and the present value of
accrued benefits under the aggregated defined benefit plan or plans for all Key
Employees as of the Determination Date(s), and the denominator of which is the
sum of the account balances under the aggregated defined contribution plan or
plans for all Participants, determined in accordance with (1) above, and the
present value of accrued benefits under the defined benefit plan or plans for
all Participants, as of the Determination Dates(s), all determined in accordance
with Section 416 of the Code and the regulations thereunder. The accrued
benefits under a defined benefit plan in both the numerator and denominator of
the top-heavy ratio are increased for any distribution of an accrued benefit
made in the five-year period ending on the Determination Date.

(3) For purposes of (1) and (2) above, the value of account balances and the
present value of accrued benefits will be determined as of the most recent
Valuation Date that falls within or ends with the 12-month period ending on the
Determination Date, except as provided in Section 416 of the Code and the
regulations thereunder for the first and second plan years of a defined benefit
plan. The account balances and accrued benefits of a Participant (1) who is not
a Key Employee but who was a Key Employee in a prior year, or (2) who has not
been credited with at least one Hour of Service at any time during the 5-year
period ending on the Determination Date will be disregarded. The calculation of
the Top-Heavy Ratio, and the extent to which distributions, rollovers, and
transfers are taken into account will be made in accordance with Section 416 of
the Code and the regulations thereunder. Deductible employee contributions will
not be taken into account for purposes of computing the Top-Heavy Ratio. When
aggregating plans, the value of account balances and accrued benefits will be
calculated with reference to the Determination Dates that fall within the same
calendar year. The accrued benefit of a Participant other than a Key Employee
shall be determined under (a) the method, if any, that uniformly applies for
accrual purposes under all defined benefit plans maintained by CNG and
Affiliates, or (b) if there is no such method, as if such benefit accrued not
more rapidly than the slowest accrual rate permitted under the fractional rule
of Section 411(b) (1) (C) of the Code.

(d) Permissive Aggregation Group: The Required Aggregation Group of plans plus
any other plan or plans of CNG or Affiliates which, when considered as a group
with the required aggregation group, would continue to satisfy the requirements
of Section 401(a) (4) and 410 of the Code.

(e) Required Aggregation Group: (1) Each qualified plan of CNG and Affiliates in
which at least one Key Employee participates or participated at any time during
the determination period (regardless of whether the plan has terminated), and
(2) any other qualified plan of CNG or Affiliates which enables a plan described
in (1) to meet the requirements of Sections 401(a) (4) or 410 of the Code.

(f) Determination Date: For any Plan Year subsequent to the first Plan Year, the
last day of the preceding Plan Year. For the first Plan Year of the plan, the
last day of that year.

(g) Valuation Date: The date as of which account balances or accrued benefits
are valued for purposes of calculating the Top-Heavy Ratio, which shall be
December 31.

(h) Present Value: Present value shall be based on the interest and mortality
rates used in the Pension Plan.

17.03 Minimum Allocation.

(a) Except as otherwise provided in (c) and (d) below, the Company shall
contribute on behalf of any Participant who is not a Key Employee three (3%)
percent of such Participant's compensation. The minimum allocation is determined
without regard to any Social Security contribution. This minimum allocation
shall be made even though, under other Plan provisions, the Participant would
not otherwise be entitled to receive any contribution for any reason. This
minimum contribution may not be considered to be satisfied by salary reduction
contributions or matching contributions. Any such contributions shall be added
to the Company Matching Account.

(b) For purposes of computing the minimum allocation, compensation will mean
total compensation as defined in Section 6.11(c). Compensation as used in this
Section shall be subject to the limitation prescribed under Section 401(a) (17)
of the Code.

(c) The provision in (a) above shall not apply to any Participant who was not
employed by the Company on the last day of the Plan Year or who is included in a
unit of employees covered by a collective bargaining agreement between employee
representatives and the Company if there is evidence that retirement benefits
have been the subject of good faith bargaining betweent such employee
representatives and the Company.

(d) The provision in (a) above shall not apply to any Participant to the extent
the Participant is entitled to minimum top-heavy benefits under the CNG Pension
Plan.

IN WITNESS WHEREOF, the Company executes this Plan Restatement as of the 25th
day of April, 2000.



 

WITNESS:

 

CONNECTICUT NATURAL GAS CORPORATION

           

S/ Jeffrey A. Hall                             

 

By S/ Jean S. McCarthy                          

   

Vice President, Human Resources



 